ICJ_161_MaritimeDelimitation-IndianOcean_SOM_KEN_2017-02-02_JUD_01_PO_00_EN.txt.                       INTERNATIONAL COURT OF JUSTICE


                        REPORTS OF JUDGMENTS,
                     ADVISORY OPINIONS AND ORDERS


                    MARITIME DELIMITATION
                     IN THE INDIAN OCEAN
                          (SOMALIA v. KENYA)

                        PRELIMINARY OBJECTIONS


                      JUDGMENT OF 2 FEBRUARY 2017




                             2017
                      COUR INTERNATIONALE DE JUSTICE


                          RECUEIL DES ARRÊTS,
                   AVIS CONSULTATIFS ET ORDONNANCES


                    DÉLIMITATION MARITIME
                     DANS L’OCÉAN INDIEN
                           (SOMALIE c. KENYA)

                       EXCEPTIONS PRÉLIMINAIRES


                        ARRÊT DU 2 FÉVRIER 2017




5 CIJ1115.indb 1                                       13/12/17 08:55

                           Oﬃcial citation :
              Maritime Delimitation in the Indian Ocean
         (Somalia v. Kenya), Preliminary Objections, Judgment,
                       I.C.J. Reports 2017, p. 3




                         Mode oﬃciel de citation :
               Délimitation maritime dans l’océan Indien
           (Somalie c. Kenya), exceptions préliminaires, arrêt,
                        C.I.J. Recueil 2017, p. 3




                                            Sales number
ISSN 0074-4441
ISBN 978-92-1-157313-8
                                            No de vente :   1115

                                            2 FEBRUARY 2017

                                                JUDGMENT




                    MARITIME DELIMITATION
                     IN THE INDIAN OCEAN
                      (SOMALIA v. KENYA)
                   PRELIMINARY OBJECTIONS




                    DÉLIMITATION MARITIME
                     DANS L’OCÉAN INDIEN
                      (SOMALIE c. KENYA)
                   EXCEPTIONS PRÉLIMINAIRES




                                              2 FÉVRIER 2017

                                                 ARRÊT




5 CIJ1115.indb 3                                               13/12/17 08:55

3




                         TABLE OF CONTENTS

                                                                    Paragraphs

Chronology of the Procedure                                              1-14
    I. Introduction                                                     15-30
II. The First Preliminary Objection: The Jurisdiction of the
    Court                                                              31-134
      A. The Memorandum of Understanding                               36-106
         1. The legal status of the MOU under international law         36-50

         2. The interpretation of the MOU                              51-105
         3. Conclusion on whether the reservation contained in
            Kenya’s declaration under Article 36, paragraph 2, is
            applicable by virtue of the MOU                               106

      B. Part XV of the United Nations Convention on the Law of
         the Sea                                                      107-133
      C. Conclusion                                                       134
III. The Second Preliminary Objection: The Admissibility of
     Somalia’s Application                                            135-144
Operative Paragraph                                                       145




4

               4




                             INTERNATIONAL COURT OF JUSTICE

                                               YEAR 2017
   2017
2 February
General List                                 2 February 2017
  No. 161

                              MARITIME DELIMITATION
                               IN THE INDIAN OCEAN
                                        (SOMALIA v. KENYA)


                                   PRELIMINARY OBJECTIONS



                 Geography — Somalia and Kenya both parties to United Nations Con-
               vention on the Law of the Sea — Article 76, paragraph 8, of UNCLOS —
               Role of Commission on the Limits of the Continental Shelf — Article 4 of
               Annex II of UNCLOS — Annex I of CLCS Rules of Procedure — Com-
               mission requires prior consent from all States that are parties to unresolved
               land or maritime disputes — 2009 Memorandum of Understanding
               (MOU) — History of each Party’s submissions to CLCS with respect to
               outer limits of continental shelf beyond 200 nautical miles — Objections by
               both Parties to CLCS’s consideration of each other’s submissions raised
               and withdrawn — Consideration of Parties’ submissions by CLCS.


                                                    *
                  Jurisdiction based on declarations under Article 36, paragraph 2, of
               Statute of the Court — Two objections raised — Jurisdiction and admissi-
               bility.

                                                    *
                 Kenya’s first preliminary objection.
                 Contentions by Kenya — Court lacks jurisdiction as a result of one of
               Kenya’s reservations to its optional clause declaration — Disputes in regard
               to which parties have agreed “to have recourse to some other method or
               methods of settlement” excluded from the Court’s jurisdiction — MOU is
               an agreement on such other method of settlement — Relevant provisions of

               5

5                  maritime delimitation (judgment)

UNCLOS on dispute settlement also amount to agreement on method of
settlement.

   Analysis by the Court — Legal status of MOU under international
law — Signing of MOU and registration with United Nations Secretar-
iat — MOU a written document recording Parties’ agreement on certain
points governed by international law — Provision addressing entry into
force indicative of instrument’s binding character — Somali Minister for
National Planning duly authorized as signatory — MOU to enter into force
upon signature — No ratification requirement in MOU — MOU is a valid
treaty that entered into force upon signature and is binding on Parties under
international law.

   Interpretation of MOU — Rules of interpretation in Articles 31 and 32
of Vienna Convention — Ordinary meaning, context and object and pur-
pose to be considered as a whole — Role of CLCS in process of delineation
of outer limits of continental shelf beyond 200 nautical miles — Distinction
between delineation and delimitation.

   Title of MOU — Meaning of individual paragraphs — Title and first five
paragraphs indicative of a purpose — MOU a no-objection agreement
enabling CLCS to make recommendations despite existence of a dispute —
Whether sixth paragraph of MOU contains agreed dispute settlement
method — Sixth paragraph relating only to continental shelf — Delineation
of outer limits of continental shelf beyond 200 nautical miles without preju-
dice to maritime boundary delimitation — Similarity in language between
Article 83, paragraph 1, of UNCLOS and sixth paragraph of MOU —
Sixth paragraph did not prevent Parties from engaging in negotiations in
good faith to reach agreement — No temporal restriction contained in
sixth paragraph in that regard — Sixth paragraph not prescribing a method
of dispute settlement — Parties did not consider themselves bound to wait
for CLCS recommendations before engaging in negotiations — Interpreta-
tion confirmed by travaux préparatoires and circumstances in which MOU
was concluded — Initiative of Special Representative of UN Secretary-
General for Somalia — Assistance provided by Norway — Conclusion
that MOU not an agreement “to have recourse to some other method or
methods of settlement” within meaning of Kenya’s reservation to its optional
clause declaration — Kenya’s reservation not applicable.




  Whether Part XV (“Settlement of Disputes”) of UNCLOS amounted to
agreement on a method of settlement of maritime boundary dispute within
meaning of Kenya’s reservation — Structure and provisions of Part XV —
Article 282 — Ordinary meaning of Article 282 encompasses agreement to

6

6                    maritime delimitation (judgment)

Court’s jurisdiction resulting from optional clause declarations — Interpre-
tation confirmed by travaux préparatoires — Procedure before the Court
to apply “in lieu” of procedures under Section 2 of Part XV — Part XV
does not provide for “other method” of dispute settlement within meaning of
Kenya’s reservation — Finding that the Court has jurisdiction gives effect to
intent reflected in Kenya’s declaration — Present case does not, by virtue of
Part XV, fall outside scope of Parties’ consent to the Court’s jurisdiction.

  Conclusion that neither MOU nor Part XV of UNCLOS within scope of
Kenya’s reservation to its optional clause declaration — Kenya’s prelimi-
nary objection to jurisdiction rejected.


                                        *
   Kenya’s second preliminary objection.
   Contention by Kenya that Application is inadmissible for two reasons —
First argument that under MOU Parties agreed to delimit their boundary
by negotiation only after CLCS review of their submissions — Previous
finding by the Court that MOU did not contain such agreement — Premise
of objection rejected — Second argument that Somalia’s withdrawal of con-
sent to CLCS consideration was in breach of MOU — Invocation of clean
hands doctrine — Finding of the Court that admissibility of an application
not per se affected by breach of a treaty at issue in a case — No need to
address in general question of whether conduct of Applicant might render
application inadmissible — Kenya’s preliminary objection to admissibility
rejected.




                                 JUDGMENT

Present: President Abraham; Vice-President Yusuf; Judges Owada, Tomka,
         Bennouna, Cançado Trindade, Greenwood, Xue, Donoghue,
         Gaja, Sebutinde, Bhandari, Robinson, Crawford, Gevorgian;
         Judge ad hoc Guillaume; Registrar Couvreur.


    In the case concerning maritime delimitation in the Indian Ocean,
    between
the Federal Republic of Somalia,
represented by
  H.E. Mr. Abdusalam Hadliyeh Omer, Minister for Foreign Aﬀairs of the
     Federal Republic of Somalia,

7

7                    maritime delimitation (judgment)

    as Agent;
    H.E. Mr. Ali Said Faqi, Ambassador of the Federal Republic of Somalia to
       the Kingdom of Belgium,
    as Co-Agent;
    Ms Mona Al-Sharmani, Attorney-at-Law, Senior Legal Adviser to the Presi-
       dent of the Federal Republic of Somalia,
    as Deputy-Agent;
    Mr. Paul S. Reichler, Attorney-at-Law, Foley Hoag LLP, member of the
       Bars of the United States Supreme Court and the District of Columbia,

    Mr. Alain Pellet, Emeritus Professor, University of Paris Ouest, Nanterre-
       La Défense, former member and former chairman of the International
       Law Commission, member of the Institut de droit international,
    Mr. Philippe Sands, Q.C., Professor of International Law at University Col-
       lege London, Barrister at Matrix Chambers, London,
    as Counsel and Advocates;
    Mr. Lawrence H. Martin, Attorney-at-Law, Foley Hoag LLP, member of the
       Bars of the United States Supreme Court, the District of Columbia and the
       Commonwealth of Massachusetts,
    Ms Alina Miron, Professor of International Law at the University of Angers,
    Mr. Edward Craven, Barrister at Matrix Chambers, London,
    Mr. Nicholas M. Renzler, Attorney-at-Law, Foley Hoag LLP, member of the
       Bars of the District of Columbia and the State of New York,
    as Counsel;
    Ms Lea Main-Klingst, Matrix Chambers, London,
    as Junior Counsel;
    Mr. Mohamed Omar, Senior Adviser to the President of the Federal Repub-
       lic of Somalia,
    Mr. Ahmed Ali Dahir, Attorney-General of the Federal Republic of Somalia,

    H.E. Mr. Yusuf Garaad Omar, Ambassador, Permanent Representative of
      the Federal Republic of Somalia to the United Nations, New York,

    Admiral Farah Ahmed Omar, former Admiral of the Somali Navy and
       Chairman of the Research Institute for Ocean Aﬀairs, Mogadishu,
    Mr. Daud Awes, Spokesperson of the President of the Federal Republic of
       Somalia,
    Mr. Abubakar Mohamed Abubakar, Director, Maritime Aﬀairs, Ministry of
       Foreign Aﬀairs,
    as Advisers;
    Ms Kathryn Kalinowski, Foley Hoag LLP, Washington, DC,
    Ms Nancy Lopez, Foley Hoag LLP, Washington, DC,
    as Assistants,
    and
the Republic of Kenya,
represented by

8

8                    maritime delimitation (judgment)

    Professor Githu Muigai, E.G.H., S.C., Attorney-General of the Republic of
       Kenya,
    as Agent;
    H.E. Ms Rose Makena Muchiri, Ambassador of the Republic of Kenya to
       the Kingdom of the Netherlands,
    as Co-Agent;
    Mr. Vaughan Lowe, Q.C., member of the Bar of England and Wales, Emeri-
       tus Professor of International Law, University of Oxford, member of the
       Institut de droit international,
    Mr. Payam Akhavan, LL.M. S.J.D. (Harvard), Professor of International
       Law, McGill University, member of the State Bar of New York and
       of the Law Society of Upper Canada, member of the Permanent Court of
       Arbitration,
    Mr. Mathias Forteau, Professor at the University of Paris Ouest, Nanterre-
       La Défense, former member of the International Law Commission,
    Mr. Alan Boyle, Professor of International Law at the University of Edin-
       burgh, member of the Bar of England and Wales,
    Mr. Karim A. A. Khan, Q.C., member of the Bar of England and Wales,

    as Counsel and Advocates;
    Ms Amy Sander, member of the Bar of England and Wales,
    Ms Philippa Webb, Reader in Public International Law, King’s College,
       London, member of the Bar of England and Wales and of the New York
       Bar,
    Mr. Eirik Bjorge, Junior Research Fellow in Law at the University of Oxford,
    as Counsel;
    Hon. Senator Amos Wako, Chair of the Senate Standing Committee on
       Legal Aﬀairs and Human Rights,
    Hon. Samuel Chepkonga, Chair of the Parliamentary Committee on Justice
       and Legal Aﬀairs,
    Ms Juster Nkoroi, E.B.S., Head, Kenya International Boundaries Oﬃce,

    Mr. Michael Guchayo Gikuhi, Director, Kenya International Boundaries
     Oﬃce,
    Ms Njeri Wachira, Head, International Law Division, Oﬃce of the Attorney-
     General and Department of Justice,
    Ms Stella Munyi, Director, Legal Division, Ministry of Foreign Aﬀairs,

    Ms Stella Orina, Deputy Director, Ministry of Foreign Aﬀairs,
    Mr. Rotiken Kaitikei, Foreign Service Oﬃcer, Ministry of Foreign Aﬀairs,
    Ms Pauline Mcharo, Senior Principal State Counsel, Oﬃce of the Attorney-
       General and Department of Justice,
    Ms Wanjiku Wakogi, Governance Adviser, Oﬃce of the Attorney-General
       and Department of Justice,
    Mr. Samuel Kaumba, State Counsel, Oﬃce of the Attorney-General and
       Department of Justice,
    Mr. Hudson Andambi, Ministry of Energy,
    as Advisers,


9

9                    maritime delimitation (judgment)

    The Court,
    composed as above,
    after deliberation,
    delivers the following Judgment:
   1. On 28 August 2014, the Government of the Federal Republic of Somalia
(hereinafter “Somalia”) ﬁled in the Registry of the Court an Application insti-
tuting proceedings against the Republic of Kenya (hereinafter “Kenya”) con-
cerning a dispute in relation to “the establishment of the single maritime
boundary between Somalia and Kenya in the Indian Ocean delimiting the ter-
ritorial sea, exclusive economic zone . . . and continental shelf, including the
continental shelf beyond 200 nautical miles”.
   In its Application, Somalia seeks to found the jurisdiction of the Court on the
declarations made, pursuant to Article 36, paragraph 2, of the Statute of the
Court, by Somalia on 11 April 1963 and by Kenya on 19 April 1965.
   2. In accordance with Article 40, paragraph 2, of the Statute of the Court, the
Registrar immediately communicated the Application to the Government of
Kenya; and, under paragraph 3 of that Article, all other States entitled to appear
before the Court were notiﬁed of the Application.
   3. Since the Court included upon the Bench no judge of Kenyan nationality,
Kenya proceeded to exercise its right conferred by Article 31, paragraph 2, of
the Statute to choose a judge ad hoc to sit in the case; it chose Mr. Gilbert Guil-
laume.
   4. By an Order of 16 October 2014, the President ﬁxed 13 July 2015 as the
time-limit for the ﬁling of the Memorial of Somalia and 27 May 2016 for the
ﬁling of the Counter-Memorial of Kenya. Somalia ﬁled its Memorial within the
time-limit so prescribed.
   5. On 7 October 2015, within the time-limit set by Article 79, paragraph 1, of
the Rules of Court, Kenya raised preliminary objections to the jurisdiction of
the Court and to the admissibility of the Application. Consequently, by an
Order of 9 October 2015, the Court, noting that, by virtue of Article 79, para-
graph 5, of the Rules of Court, the proceedings on the merits were suspended,
and taking account of Practice Direction V, ﬁxed 5 February 2016 as the
time-limit for the presentation by Somalia of a written statement of its observa-
tions and submissions on the preliminary objections raised by Kenya. Somalia
ﬁled such a statement within the time-limit so prescribed, and the case thus
became ready for hearing in respect of the preliminary objections.
   6. Pursuant to the instructions of the Court under Article 43 of the Rules of
Court, the Registrar addressed to States parties to the United Nations Conven-
tion on the Law of the Sea the notiﬁcations provided for in Article 63, para-
graph 1, of the Statute of the Court. In addition, the Registrar addressed to the
European Union, which is also party to that Convention, the notiﬁcation pro-
vided for in Article 43, paragraph 2, of the Rules of Court, as adopted on
29 September 2005, and asked that organization whether or not it intended to
furnish observations under that provision. In response, the Director-General of
the Legal Service of the European Commission indicated that the European
Commission, which represents the European Union, did not intend to submit
observations in the case.
   7. By a communication dated 21 January 2016, the Government of the
Republic of Colombia, referring to Article 53, paragraph 1, of the Rules of


10

10                  maritime delimitation (judgment)

Court, asked to be furnished with copies of the pleadings and documents
annexed in the case. Having ascertained the views of the Parties in accordance
with that same provision, the Court decided, taking into account the objection
raised by one Party, that it would not be appropriate to grant that request. By a
letter dated 17 March 2016, the Registrar duly communicated that decision to
the Government of Colombia and to the Parties.
   8. Pursuant to Article 53, paragraph 2, of the Rules of Court, the Court,
after ascertaining the views of the Parties, decided that copies of the pleadings
and the documents annexed would be made accessible to the public on the open-
ing of the oral proceedings.
   9. Public hearings on the preliminary objections raised by Kenya were held
from Monday 19 to Friday 23 September 2016, at which the Court heard the
oral arguments of:
  For Kenya:     Mr. Githu Muigai,
                 Mr. Payam Akhavan,
                 Mr. Karim A. A. Khan,
                 Mr. Mathias Forteau,
                 H.E. Ms Rose Makena Muchiri,
                 Mr. Alan Boyle,
                 Mr. Vaughan Lowe.
  For Somalia: Ms Mona Al-Sharmani,
               Mr. Alain Pellet,
               Mr. Paul S. Reichler,
               Mr. Philippe Sands.
  10. At the hearings, a Member of the Court put questions to the Parties, to
which replies were given in writing within the time-limit ﬁxed by the President in
accordance with Article 61, paragraph 4, of the Rules of Court. Pursuant to
Article 72 of the Rules of Court, each of the Parties submitted comments on the
written replies provided by the other.

                                        *
  11. In the Application, the following claims were presented by Somalia:
        “The Court is asked to determine, on the basis of international law, the
     complete course of the single maritime boundary dividing all the maritime
     areas appertaining to Somalia and to Kenya in the Indian Ocean, including
     in the continental shelf beyond 200 [nautical miles].

       Somalia further requests the Court to determine the precise geographical
     co-ordinates of the single maritime boundary in the Indian Ocean.”
  12. In the written proceedings on the merits, the following submissions were
presented on behalf of the Government of Somalia in its Memorial:
        “On the basis of the facts and law set forth in this Memorial, Somalia
     respectfully requests the Court:
     1. To determine the complete course of the maritime boundary between
         Somalia and Kenya in the Indian Ocean, including in the continental
         shelf beyond 200 [nautical miles], on the basis of international law.


11

11                    maritime delimitation (judgment)

     2.    To determine the maritime boundary between Somalia and Kenya in
           the Indian Ocean on the basis of the following geographical co-
           ordinates:

                 Point No.                  Latitude                Longitude
                   1
                                        1° 39ʹ 44.07ʺ S         41° 33ʹ 34.57ʺ E
               (LBT)
                   2                    1° 40ʹ 05.92ʺ S         41° 34ʹ 05.26ʺ E
                   3                    1° 41ʹ 11.45ʺ S         41° 34ʹ 06.12ʺ E
                   4                    1° 43ʹ 09.34ʺ S         41° 36ʹ 33.52ʺ E
                   5                    1° 43ʹ 53.72ʺ S         41° 37ʹ 48.21ʺ E
                   6                    1° 44ʹ 09.28ʺ S         41° 38ʹ 13.26ʺ E
                   7
            (intersection
                 with                   1° 47ʹ 54.60ʺ S         41° 43ʹ 36.04ʺ E
          12 [nautical-mile]
                limit)
                  8                     2° 19ʹ 01.09ʺ S         42° 28ʹ 10.27ʺ E
                  9                     2° 30ʹ 56.65ʺ S         42° 46ʹ 18.90ʺ E
                  10
         (intersection with
                                        3° 34ʹ 57.05ʺ S         44° 18ʹ 49.83ʺ E
         200 [nautical-mile]
                limit)
                  11
         (intersection with             5° 00ʹ 25.71ʺ S         46° 22ʹ 33.36ʺ E
      350 [nautical-mile] limit)

     3.    To adjudge and declare that Kenya, by its conduct in the disputed area,
           has violated its international obligations to respect the sovereignty, and
           sovereign rights and jurisdiction of Somalia, and is responsible under
           international law to make full reparation to Somalia, including inter
           alia by making available to Somalia all seismic data acquired in areas
           that are determined by the Court to be subject to the sovereignty and/
           or sovereign rights and jurisdiction of Somalia, and to repair in full all
           damage that has been suﬀered by Somalia by the payment of appropri-
           ate compensation.

          (All points referenced are referred to WGS-84.)”

  13. In the preliminary objections, the following submissions were presented
on behalf of the Government of Kenya:
        “For the reasons set out above, Kenya respectfully submits, pursuant to
     Rule 79 (9) of the Rules of Court, that the Court adjudge and declare
     that:
        The case brought by Somalia against Kenya is not within the jurisdiction
     of the Court and is inadmissible, and is accordingly dismissed.”


12

12                  maritime delimitation (judgment)

  In the written statement of its observations and submissions on the prelimi-
nary objections raised by Kenya, the following submissions were presented on
behalf of the Government of Somalia:
        “For these reasons, Somalia respectfully requests the Court:

     (1) To reject the Preliminary Objections raised by the Republic of Kenya;
         and
     (2) To ﬁnd that it has jurisdiction to entertain the Application ﬁled by the
         Federal Republic of Somalia.”
   14. At the oral proceedings on the preliminary objections, the following sub-
missions were presented by the Parties:
On behalf of the Government of Kenya,
at the hearing of 21 September 2016:
        “The Republic of Kenya respectfully requests the Court to adjudge and
     declare that:
        The case brought by Somalia against Kenya is not within the jurisdiction
     of the Court and is inadmissible, and is accordingly dismissed.”

On behalf of the Government of Somalia,
at the hearing of 23 September 2016:
        “On the basis of its Written Statement of 5 February 2016, and its oral
     pleadings, Somalia respectfully requests the Court:

     1.   To reject the Preliminary Objections raised by the Republic of Kenya;
          and
     2.   To ﬁnd that it has jurisdiction to entertain the Application ﬁled by the
          Federal Republic of Somalia.”

                                         *
                                     *       *

                               I. Introduction

   15. Somalia and Kenya are adjacent States on the coast of East Africa.
Somalia is located in the Horn of Africa. It borders Kenya to the
south-west, Ethiopia to the west and Djibouti to the north-west. Soma-
lia’s coastline faces the Gulf of Aden to the north and the Indian Ocean
to the east. Kenya, for its part, shares a land boundary with Somalia to
the north-east, Ethiopia to the north, South Sudan to the north-west,
Uganda to the west and Tanzania to the south. Its coastline faces the
Indian Ocean.
   16. Both States signed the United Nations Convention on the Law of
the Sea (hereinafter “UNCLOS” or the “Convention”) on 10 Decem-
ber 1982. Kenya and Somalia ratiﬁed UNCLOS on 2 March and
24 July 1989, respectively, and the Convention entered into force for the

13

13                 maritime delimitation (judgment)

Parties on 16 November 1994. Under Article 76, paragraph 8, of
UNCLOS, a State party to the Convention intending to establish the
outer limits of its continental shelf beyond 200 nautical miles shall submit
information on such limits to the Commission on the Limits of the Con-
tinental Shelf (hereinafter “CLCS” or the “Commission”). The role of the
Commission is to make recommendations to coastal States on matters
related to the establishment of the outer limits of their continental shelf
beyond 200 nautical miles (see paragraph 66 below). Pursuant to Arti-
cle 4 of Annex II to UNCLOS, a State party intending to establish such
limits shall submit the required information to the Commission “as soon
as possible but in any case within 10 years of the entry into force of [the]
Convention for that State”.

   In May 2001, bearing in mind the diﬃculties encountered by some
developing States in meeting the requirements of Article 4 of Annex II to
the Convention, the eleventh Meeting of States Parties to UNCLOS
decided that the ten-year period (referred to in Article 4 of Annex II)
would be deemed to have commenced on 13 May 1999 for those States
parties to the Convention for which UNCLOS had entered into force
before 13 May 1999 (see doc. SPLOS/72). Consequently, the ten-year
time-limit for such States to make their respective submissions to the
CLCS was due to expire on 13 May 2009. Kenya and Somalia were
among those States to which this time-limit applied. In June 2008, at
the eighteenth Meeting of States Parties to UNCLOS, it was decided that
the ten-year time-limit could be satisﬁed by the submission to the
Secretary-General of the United Nations of preliminary information
indicative of the outer limits of the continental shelf beyond 200 nautical
miles (see doc. SPLOS/183).
   With regard to disputed maritime areas, under Annex I of the CLCS
Rules of Procedure, entitled “Submissions in case of a dispute between
States with opposite or adjacent coasts or in other cases of unresolved
land or maritime disputes”, the Commission requires the prior consent of
all States concerned before it will consider submissions regarding such
areas (see paragraphs 68-69 below). In particular, Article 5 (a) of this
Annex reads as follows:

       “In cases where a land or maritime dispute exists, the Commission
     shall not consider and qualify a submission made by any of the States
     concerned in the dispute. However, the Commission may consider
     one or more submissions in the areas under dispute with prior consent
     given by all States that are parties to such a dispute.”

   17. On 7 April 2009, the Kenyan Minister for Foreign Aﬀairs and the
Somali Minister for National Planning and International Co-operation
signed a “Memorandum of Understanding between the Government of
the Republic of Kenya and the Transitional Federal Government of the

14

14                 maritime delimitation (judgment)

Somali Republic to grant to each other no-objection in respect of submis-
sions on the Outer Limits of the Continental Shelf beyond 200 Nautical
Miles to the Commission on the Limits of the Continental Shelf” (herein-
after the “MOU”), the text of which is reproduced at paragraph 37 below.
On 14 April 2009, Somalia submitted to the Secretary-General of the
United Nations preliminary information indicative of the outer limits of
the continental shelf beyond 200 nautical miles, enclosing a copy of the
MOU. On 6 May 2009, Kenya deposited with the CLCS its submission
with respect to the continental shelf beyond 200 nautical miles. On 3 Sep-
tember 2009, at the twenty-fourth session of the CLCS, Kenya made an
oral presentation of its submission.

   18. The MOU was registered by the Secretariat of the United Nations
on 11 June 2009 at Kenya’s request. On 19 August 2009, in a letter to the
Secretary-General of the United Nations, the Prime Minister of Somalia
referred to the MOU and reiterated Somalia’s consent to the CLCS con-
sidering Kenya’s submission. However, as will be explained in further
detail below (see paragraph 38), by a letter dated 2 March 2010, the Per-
manent Representative of Somalia to the United Nations forwarded a
letter from the Somali Prime Minister dated 10 October 2009, informing
the Secretary-General of the United Nations that the MOU had been
rejected by the Transitional Federal Parliament of Somalia, and request-
ing that it be treated “as non-actionable”.


   19. On 4 February 2014, the Minister of Foreign Aﬀairs and Interna-
tional Co-operation of Somalia sent two letters to the Secretary-General
of the United Nations. In the ﬁrst letter, Somalia objected to the registra-
tion with the Secretariat of the United Nations, nearly ﬁve years earlier,
of what it termed the “[p]urported MoU”. In the second letter, Somalia
objected to the consideration by the CLCS of Kenya’s submission on the
ground that there existed a maritime boundary dispute between itself and
Kenya and that the MOU was “void and of no eﬀect”.

   20. Given Somalia’s objection, the CLCS determined, during its
thirty-fourth session (held from 27 January to 14 March 2014), that it
“was not in a position to proceed with the establishment of a subcommis-
sion [to consider Kenya’s submission] at that time”.
   21. The Parties subsequently engaged in negotiations on various ques-
tions of maritime delimitation. The Foreign Ministers of Kenya and
Somalia held a meeting on 21 March 2014, at which it was agreed that a
technical meeting be held among relevant oﬃcials. A ﬁrst bilateral meet-
ing was held in Nairobi on 26 and 27 March 2014. On 28 and 29 July
2014, a second bilateral meeting was held in the same city which was
attended by the two Foreign Ministers. The Parties agreed to reconvene
on 25 and 26 August 2014 for a third meeting, but that meeting never
took place.

15

15                maritime delimitation (judgment)

   22. In view of the partial change in the membership of the CLCS that
had occurred since the twenty-fourth session of the Commission in 2009
(at which Kenya had ﬁrst made an oral presentation of its submission),
the Government of Kenya, by means of a Note Verbale dated 7 July 2014,
requested that the CLCS allow it the opportunity to make another oral
presentation. This presentation was made on 3 September 2014 at the
thirty-ﬁfth session of the CLCS. Taking note thereof, the Commission
reiterated its decision taken at the thirty-fourth session of the CLCS (see
paragraph 20 above) to defer further consideration of the submission.

   23. On 21 July 2014, Somalia deposited with the CLCS its submission
with respect to the outer limits of the continental shelf beyond 200 nauti-
cal miles.
   24. On 28 August 2014, Somalia ﬁled in the Registry of the Court an
Application instituting proceedings against Kenya.
   25. By means of a Note Verbale addressed to the Secretary-General of
the United Nations dated 24 October 2014, and with reference to the
communications of Somalia of 4 February 2014 (see paragraph 19 above),
Kenya protested against “the actions by the Somali Federal Republic”
aimed at blocking the CLCS’s consideration of Kenya’s submission. By a
further Note Verbale addressed to the Secretary-General dated 4 May
2015, Kenya, in turn, “object[ed] to the consideration of the Submission
by Somalia”. However, in a Note Verbale addressed to the Secretary-
General dated 30 June 2015, Kenya withdrew its objection to the CLCS’s
consideration of Somalia’s submission.
   26. On 7 July 2015, Somalia sent a letter to the Secretary-General of
the United Nations in which it withdrew its objection to the CLCS’s con-
sideration of Kenya’s submission. On 16 July 2015, Somalia submitted an
Amended Executive Summary of its submission to the CLCS, which was
intended to replace the earlier Summary submitted by Somalia on
21 July 2014.
   27. At its thirty-ninth session in New York held from October to
December 2015, a CLCS subcommission met to begin consideration of
Kenya’s submission. In February and March 2016, the subcommission
commenced the main scientiﬁc and technical examination of the submis-
sion. It continued its consideration of the submission in July-August, and
October-November 2016, and intends to resume its consideration thereof
at the forty-third session in February 2017.
   Regarding its submission, Somalia made a presentation thereof on
22 July 2016 during the forty-ﬁrst session of the CLCS. The CLCS
deferred further consideration of Somalia’s submission until it was next in
line to be considered in the order in which submissions had been received.

                                    *
  28. Somalia invokes as the basis for the jurisdiction of the Court in the
present case the declarations which Somalia and Kenya have made under

16

16                 maritime delimitation (judgment)

Article 36, paragraph 2, of the Statute of the Court. Somalia deposited its
declaration with the Secretary-General of the United Nations on
11 April 1963 while Kenya did so on 19 April 1965. In the view of Soma-
lia, “[n]o condition or reservation to either declaration applies”.

  29. Kenya, however, raised, pursuant to Article 79 of the Rules of
Court, two preliminary objections. One concerns the jurisdiction of the
Court, the other the admissibility of the Application.
  30. The Court will begin by considering Kenya’s objection to the
Court’s jurisdiction.

                 II. The First Preliminary Objection:
                     The Jurisdiction of the Court
  31. In its ﬁrst preliminary objection, Kenya asserts that one of the res-
ervations in its declaration accepting the compulsory jurisdiction of the
Court applies in this case. Kenya’s declaration, in its relevant part, pro-
vides that:
     “the Republic of Kenya . . . accepts, in conformity with paragraph 2
     of Article 36 of the Statute of the International Court of Justice until
     such time as notice may be given to terminate such acceptance, as
     compulsory ipso facto and without special Agreement, and on the
     basis and condition of reciprocity, the jurisdiction over all disputes
     arising after 12th December, 1963, with regard to situations or facts
     subsequent to that date, other than:
        1. Disputes in regard to which the parties to the dispute have
     agreed or shall agree to have recourse to some other method or meth-
     ods of settlement.” (United Nations, Treaty Series (UNTS), Vol. 531,
     p. 114.)
   32. Kenya argues that its reservation applies for two reasons. First,
Kenya contends that in the MOU (see paragraph 17 above) the Parties
agreed on a method of settlement of their maritime boundary dispute
other than having recourse to the Court, namely by agreement to be con-
cluded by Somalia and Kenya after the CLCS has made its recommenda-
tions to them concerning the establishment of the outer limits of the
continental shelf beyond 200 nautical miles.

   33. Secondly, Kenya argues that Part XV of UNCLOS makes provi-
sion for methods of settlement of disputes concerning the interpretation
or application of UNCLOS, to which both Kenya and Somalia are States
parties. As neither Party has made a declaration regarding the choice of
one or more means of dispute settlement pursuant to Article 287, para-
graph 1, of UNCLOS, Kenya submits that the Parties are deemed, under
paragraph 3 of that Article, to have accepted arbitration in accordance
with Annex VII to UNCLOS for the settlement of disputes concerning

17

17                maritime delimitation (judgment)

the interpretation or application of the Convention. According to Kenya,
the relevant provisions of UNCLOS on dispute settlement therefore
amount to an agreement “to have recourse to some other method or
methods of settlement” within the meaning of Kenya’s reservation, which
thus applies in the present case.
   34. For its part, Somalia argues that the MOU does not establish a
method for resolving the delimitation dispute between the Parties and
that, consequently, Kenya’s reservation does not apply in the present
case. Moreover, it disagrees with Kenya’s assertion that Part XV of
UNCLOS falls within the scope of Kenya’s reservation. In Somalia’s
view, the agreement of the Parties to the jurisdiction of the Court —
expressed through declarations under Article 36, paragraph 2, of the
Court’s Statute — takes priority, under Article 282 of UNCLOS, over the
procedures provided for in Section 2 of Part XV.

   35. The Court will ﬁrst consider the MOU and whether that instru-
ment falls within the scope of Kenya’s reservation. It will begin by exam-
ining the legal status of the MOU under international law. Should it ﬁnd
the MOU valid, the Court will embark on its interpretation and outline
what eﬀects, if any, the MOU has in respect of the jurisdiction of the
Court in this case. If the Court reaches the conclusion that the MOU does
not render Kenya’s reservation to its optional clause declaration
under Article 36, paragraph 2, of the Court’s Statute applicable in the
present case, it will then address Kenya’s submission that the case falls
outside the Court’s jurisdiction because of the provisions of Part XV of
UNCLOS.

                 A. The Memorandum of Understanding
1. The legal status of the MOU under international law
  36. As noted above (see paragraph 17), on 7 April 2009, the Minister
for Foreign Aﬀairs of the Government of Kenya and the Minister for
National Planning and International Co-operation of the Transitional
Federal Government of Somalia signed a
     “Memorandum of Understanding between the Government of the
     Republic of Kenya and the Transitional Federal Government of the
     Somali Republic to grant to each other no-objection in respect of
     submissions on the Outer Limits of the Continental Shelf beyond
     200 Nautical Miles to the Commission on the Limits of the Continen-
     tal Shelf”.
In June 2009, the MOU was submitted by Kenya to the Secretariat of the
United Nations for registration and publication pursuant to Article 102
of the Charter of the United Nations. The Secretariat registered it on
11 June 2009, and published it in the United Nations, Treaty Series
(UNTS, Vol. 2599, p. 35).

18

18                 maritime delimitation (judgment)

  37. The MOU consists of seven paragraphs, which are unnumbered. In
order to facilitate references to the paragraphs, the Court considers it
convenient to insert numbering in its analysis. It is also useful to repro-
duce the text of the MOU in toto. It reads as follows:

        “Memorandum of Understanding between the Government of the
     Republic of Kenya and the Transitional Federal Government of the
     Somali Republic to grant to each other no-objection in respect of
     submissions on the Outer Limits of the Continental Shelf beyond
     200 Nautical Miles to the Commission on the Limits of the Continen-
     tal Shelf.
        [1] The Government of the Republic of Kenya and the Transitional
     Federal Government of the Somali Republic, in the spirit of co-
     operation and mutual understanding have agreed to conclude this
     Memorandum of Understanding:
        [2] The delimitation of the continental shelf between the Republic
     of Kenya and the Somali Republic (hereinafter collectively referred
     to as ‘the two coastal States’) has not yet been settled. This unresolved
     delimitation issue between the two coastal States is to be considered
     as a ‘maritime dispute’. The claims of the two coastal States cover an
     overlapping area of the continental shelf which constitutes the ‘area
     under dispute’.
        [3] The two coastal States are conscious that the establishment of
     the outer limits of the continental shelf beyond 200 nautical miles is
     without prejudice to the question of delimitation of the continental
     shelf between States with opposite or adjacent coasts. While the
     two coastal States have diﬀering interests regarding the delimitation
     of the continental shelf in the area under dispute, they have a strong
     common interest with respect to the establishment of the outer limits
     of the continental shelf beyond 200 nautical miles, without prejudice
     to the future delimitation of the continental shelf between them. On
     this basis the two coastal States are determined to work together to
     safeguard and promote their common interest with respect to the
     establishment of the outer limits of the continental shelf beyond
     200 nautical miles.
        [4] Before 13 May 2009 the Transitional Federal Government of
     the Somali Republic intends to submit to the Secretary-General of the
     United Nations preliminary information indicative of the outer limits
     of the continental shelf beyond 200 nautical miles. This submission
     may include the area under dispute. It will solely aim at complying
     with the time period referred to in Article (4) of Annex II to the
     United Nations Convention on the Law of the Sea (UNCLOS). It
     shall not prejudice the positions of the two coastal States with respect
     to the maritime dispute between them and shall be without prejudice
     to the future delimitation of maritime boundaries in the area under
     dispute, including the delimitation of the continental shelf beyond

19

19                 maritime delimitation (judgment)

     200 nautical miles. On this understanding the Republic of Kenya has
     no objection to the inclusion of the areas under dispute in the
     submission by the Somali Republic of preliminary information indic-
     ative of the outer limits of the continental shelf beyond 200 nautical
     miles.
        [5] The two coastal States agree that at an appropriate time, in
     the case of the Republic of Kenya before 13 May 2009, each of them
     will make separate submissions to the Commission on the Limits of
     the Continental Shelf (herein referred to as ‘the Commission’),
     that may include the area under dispute, asking the Commission to
     make recommendations with respect to the outer limits of the
     continental shelf beyond 200 nautical miles without regard to the
     delimitation of maritime boundaries between them. The two coastal
     States hereby give their prior consent to the consideration by the
     Commission of these submissions in the area under dispute. The
     submissions made before the Commission and the recommenda-
     tions approved by the Commission thereon shall not prejudice
     the positions of the two coastal States with respect to the maritime
     dispute between them and shall be without prejudice to the future
     delimitation of maritime boundaries in the area under dispute, includ-
     ing the delimitation of the continental shelf beyond 200 nautical
     miles.
        [6] The delimitation of maritime boundaries in the areas under dis-
     pute, including the delimitation of the continental shelf beyond
     200 nautical miles, shall be agreed between the two coastal States on
     the basis of international law after the Commission has concluded its
     examination of the separate submissions made by each of the two
     coastal States and made its recommendations to two coastal States
     concerning the establishment of the outer limits of the continental
     shelf beyond 200 nautical miles.
        [7] This Memorandum of Understanding shall enter into force upon
     its signature.
        IN WITNESS WHEREOF, the undersigned being duly authorized
     by their respective Governments, have signed this Memorandum of
     Understanding.
        DONE in Nairobi this seventh day of April two thousand and nine,
     in duplicate, in the English language, both texts being equally authentic.”
   38. The MOU caused some domestic controversy in Somalia in the
months after it was signed. It was debated and rejected by the Transi-
tional Federal Parliament of Somalia on 1 August 2009. In a letter
addressed to the Secretary-General of the United Nations dated 10 Octo-
ber 2009, but only forwarded to him under cover of a letter from the
Permanent Representative of Somalia to the United Nations dated
2 March 2010, the Prime Minister of the Transitional Federal Govern-
ment informed the Secretary-General of this rejection, and “request[ed]


20

20                 maritime delimitation (judgment)

the relevant oﬃces of the UN to take note of the situation and treat the
MOU as non-actionable”. Several years later, in a letter to the Secretary-
General of the United Nations dated 4 February 2014, the Somali
Minister of Foreign Aﬀairs and International Co-operation maintained
that “no [MOU] is in force”, highlighting that ratiﬁcation thereof had
been rejected by the Parliament of Somalia. In that letter, he referred to
customary international law reﬂected, in his view, in Article 7 of the
1969 Vienna Convention on the Law of Treaties (hereinafter the “Vienna
Convention”), which addresses the circumstances in which a person may,
by producing “full powers” or otherwise, enter into a treaty on behalf of
a State. He contended that the Minister who had signed the MOU “did
not produce appropriate documents demonstrating his powers to repre-
sent the Somali Republic for the purpose of agreeing to the text of the
MOU”, that it was not customary for Somalia to allow that Minister “to
enter into binding bilateral arrangements which concern maritime delimi-
tation and the presentation of submissions to the [CLCS] and its consid-
eration of them”, and that the Kenyan representatives had been informed
at the time of signing that “the MOU would require ratiﬁcation”.




                                     *
   39. In these proceedings, Somalia does not expressly invoke the alleged
invalidity of the MOU as a reason for rejecting the preliminary objection
raised by Kenya. It takes the view that it is unnecessary “to determine the
legal validity vel non of the MOU” on the basis that

     “[e]ven if it were eﬀective (quod non), it does not constitute an agree-
     ment on a method for settling the Parties’ maritime boundary dispute,
     let alone one that could preclude this Court from resolving it on the
     basis of the Parties’ matching Optional Clause declarations”.


In its written statement on Kenya’s preliminary objections Somalia none-
theless highlights that the Transitional Federal Charter of the Somali
Republic, applicable between 2004 and 2012, “made the President’s
authority to sign binding international agreements conditional upon sub-
sequent ratiﬁcation by Parliament”, and that such ratiﬁcation did not
take place. Somalia argues that, while the MOU “does not expressly
require ratiﬁcation”, the relevant Minister’s “authorization to sign the
MOU did not constitute, and could not have constituted, authorization
under Somali law for him to dispense with the ratiﬁcation requirement”.


                                     *

21

21                 maritime delimitation (judgment)

  40. For its part, Kenya argues that the MOU is an international treaty,
duly registered pursuant to Article 102 of the Charter of the United
Nations, that is legally binding on the Parties. In respect of Somalia’s
earlier contentions regarding the absence of authorization on the part of
the Minister who signed the MOU, Kenya argues that the Minister had
been authorized to sign the MOU by the Prime Minister of Somalia,
including in writing by way of “full powers”, and points to the fact that
the MOU speciﬁes that both Ministers are “duly authorized by their
respective Governments”. In respect of ratiﬁcation, Kenya emphasizes
that the MOU does not refer to a need for ratiﬁcation, but instead pro-
vides “in categorical terms” for its entry into force “upon its signature”.
In addition, it contends that there was “nothing in the exchanges leading
to adoption of the MOU suggesting that the Parties ever considered a
requirement of ratiﬁcation” and that there is no evidence that its repre-
sentatives were ever told of such a requirement. Kenya argues that the
validity of the MOU was conﬁrmed in Somalia’s April 2009 submission
of preliminary information to the CLCS. Kenya further contends that the
MOU’s validity was not questioned in a letter from the Somali Prime
Minister to the Secretary-General of the United Nations dated
19 August 2009, shortly after the vote in the Parliament of Somalia, but
was challenged only at a later date. It contends that any inconsistency
with the internal law of Somalia does not aﬀect the validity of the MOU
under international law.


                                     *
   41. While Somalia has invited the Court to reject Kenya’s preliminary
objection without considering the status of the MOU under international
law, the Court considers that in order to determine whether the MOU has
any eﬀect with respect to its jurisdiction, it is appropriate ﬁrst to address
the issue whether the MOU constitutes a treaty in force between the Par-
ties.

                                     *
  42. Under the customary international law of treaties, which is appli-
cable in this case since neither Somalia nor Kenya is a party to the Vienna
Convention, an international agreement concluded between States in
written form and governed by international law constitutes a treaty (see
Land and Maritime Boundary between Cameroon and Nigeria (Camer-
oon v. Nigeria: Equatorial Guinea intervening), Judgment, I.C.J. Reports
2002, p. 429, para. 263, referring to Article 2, paragraph 1, of the Vienna
Convention). The MOU is a written document, in which Somalia and
Kenya record their agreement on certain points governed by international
law. The inclusion of a provision addressing the entry into force of the
MOU is indicative of the instrument’s binding character. Kenya consid-

22

22                maritime delimitation (judgment)

ered the MOU to be a treaty, having requested its registration in accor-
dance with Article 102 of the Charter of the United Nations, and Somalia
did not protest that registration until almost ﬁve years thereafter (see
paragraph 19 above).
   43. Somalia no longer appears to contest that the Minister who signed
the MOU was authorized to do so as a matter of international law. The
Court recalls that, under international law, as codiﬁed in Article 7 of the
Vienna Convention, by virtue of their functions and without having to
produce full powers, Heads of State, Heads of Government and Ministers
for Foreign Aﬀairs are considered as representing their State for the pur-
pose of performing all acts relating to the conclusion of a treaty. These
State representatives, under international law, may also duly authorize
other oﬃcials to adopt, on behalf of a State, the text of a treaty or to
express the consent of the State to be bound by a treaty. The Court
observes that the Prime Minister of the Transitional Federal Government
of Somalia signed, on 6 April 2009, full powers by which he “authorized
and empowered” the Somali Minister for National Planning and Interna-
tional Co-operation to sign the MOU. The MOU explicitly states that the
two Ministers who signed it were “duly authorized by their respective
Governments” to do so. The Court is thus satisﬁed that, as a matter of
international law, the Somali Minister properly represented Somalia in
signing the MOU on its behalf.
   44. It may be added that the Norwegian diplomat who had, as dis-
cussed in further detail below (see paragraphs 100-104), been deeply
involved in the drafting of the MOU, informed Kenya, in an email sent
before the MOU was signed, that “the President of the Somali Republic
has now approved the signing of the Memorandum of Understanding”.
   45. In respect of Somalia’s contentions regarding the ratiﬁcation
requirement under Somali law, the Court recalls that, under the law of
treaties, both signature and ratiﬁcation are recognized means by which a
State may consent to be bound by a treaty. As the Court has previously
outlined:
     “while in international practice a two-step procedure consisting of
     signature and ratiﬁcation is frequently provided for in provisions
     regarding entry into force of a treaty, there are also cases where a
     treaty enters into force immediately upon signature. Both customary
     international law and the Vienna Convention on the Law of Treaties
     leave it completely up to States which procedure they want to follow.”
     (Land and Maritime Boundary between Cameroon and Nigeria (Cam-
     eroon v. Nigeria: Equatorial Guinea intervening), Judgment, I.C.J.
     Reports 2002, p. 429, para. 264.)

The Court notes that the MOU provides, in its ﬁnal paragraph, that “[t]his
Memorandum of Understanding shall enter into force upon its signature”
and that it does not contain a ratiﬁcation requirement. Under customary
international law as codiﬁed in Article 12, paragraph 1 (a), of the Vienna

23

23                 maritime delimitation (judgment)

Convention, a State’s consent to be bound is expressed by signature
where the treaty so provides.
   46. In his letter of 4 February 2014 to the Secretary-General of the
United Nations, the Foreign Minister of Somalia stated that the Kenyan
representatives present for the signing of the MOU had been informed
orally by the Somali Minister who signed it of the requirement that it be
ratiﬁed by the Transitional Federal Parliament of Somalia. Kenya denies
that such a communication took place and there is no evidence to support
Somalia’s assertion. Indeed, any such statement by the Minister would
have been inconsistent with the express provision of the MOU regarding
its entry into force upon signature. The Court also notes that the full
powers, dated 6 April 2009, by which the Prime Minister of the Transi-
tional Federal Government of Somalia “authorized and empowered” the
Minister to sign the MOU, give no indication that it was Somalia’s inten-
tion to sign the MOU subject to ratiﬁcation.




   47. In light of the express provision of the MOU that it shall enter into
force upon signature, and the terms of the authorization given to the
Somali Minister, the Court concludes that this signature expressed Soma-
lia’s consent to be bound by the MOU under international law.

   48. Regardless of the possibility under international law to conclude a
treaty that enters into force upon signature, Somalia has contended that
Somali law required ratiﬁcation of the MOU. A similar question was con-
sidered by the Court in the case concerning the Land and Maritime Bound-
ary between Cameroon and Nigeria (Cameroon v. Nigeria: Equatorial
Guinea intervening). In its Judgment on the merits, the Court addressed
an argument made by Nigeria that a declaration, signed by its Head of
State and that of Cameroon, was not valid because it had not been rati-
ﬁed in accordance with Nigerian law (I.C.J. Reports 2002, pp. 427-428,
para. 258). Having concluded that the relevant agreement had entered
into force upon signature under international law (ibid., p. 430, para. 264),
the Court went on to consider Article 46 of the Vienna Convention, which
provides that:
        “1. A State may not invoke the fact that its consent to be bound
     by a treaty has been expressed in violation of a provision of its inter-
     nal law regarding competence to conclude treaties as invalidating its
     consent unless that violation was manifest and concerned a rule of its
     internal law of fundamental importance.

        2. A violation is manifest if it would be objectively evident to any
     State conducting itself in the matter in accordance with normal prac-
     tice and in good faith.”

24

24                 maritime delimitation (judgment)

The Court considered that:
        “The rules concerning the authority to sign treaties for a State are
     constitutional rules of fundamental importance. However, a limita-
     tion of a Head of State’s capacity in this respect is not manifest in the
     sense of Article 46, paragraph 2, unless at least properly publicized.
     This is particularly so because Heads of State belong to the group of
     persons who, in accordance with Article 7, paragraph 2, of the Con-
     vention ‘[i]n virtue of their functions and without having to produce
     full powers’ are considered as representing their State.” (Land and
     Maritime Boundary between Cameroon and Nigeria (Cameroon v.
     Nigeria: Equatorial Guinea intervening), Judgment, I.C.J. Reports
     2002, p. 430, para. 265.)

   49. In this case, there is no reason to suppose that Kenya was aware
that the signature of the Minister may not have been suﬃcient under
Somali law to express, on behalf of Somalia, consent to a binding inter-
national agreement. As already noted, the Prime Minister of the Transi-
tional Federal Government of Somalia had, by full powers “authorized
and empowered” the Minister, under international law, to sign the MOU.
No caveat relating to a need for ratiﬁcation was mentioned in those full
powers, nor in the MOU itself, which on the contrary provided for its
entry into force upon signature. As the Court has previously observed,
“there is no general legal obligation for States to keep themselves informed
of legislative and constitutional developments in other States which are or
may become important for the international relations of these States”
(ibid., p. 430, para. 266). Moreover, even after the MOU had been rejected
by the Somali Parliament, the Prime Minister of Somalia did not question
its validity in his letter to the Secretary-General of the United Nations
dated 19 August 2009. In this respect, the Court observes that under cus-
tomary international law, reﬂected in Article 45 of the Vienna Conven-
tion, a State may not invoke a ground for invalidating a treaty on the
basis of, inter alia, provisions of its internal law regarding competence to
conclude treaties if, after having become aware of the facts, it must by
reason of its conduct be considered as having acquiesced in the validity of
that treaty. Somalia did not begin to express its doubts in this respect
until some time later, in March 2010 (see paragraph 38 above). The Court
further notes that Somalia has never directly notiﬁed Kenya of any
alleged defect in its consent to be bound by the MOU.




  50. In light of the foregoing, the Court concludes that the MOU is a
valid treaty that entered into force upon signature and is binding on the
Parties under international law.


25

25                 maritime delimitation (judgment)

2. The interpretation of the MOU
   51. The Court will now turn to the interpretation of the MOU, which
is reproduced above (see paragraph 37).
   52. Kenya argues that, in the sixth paragraph of the MOU, which pro-
vides that “[t]he delimitation of maritime boundaries in the areas under
dispute . . . shall be agreed between the two coastal States . . . after the
Commission has concluded its examination of the separate submissions
made by each of the two coastal States and made its recommendations”,
the Parties agreed on a method of settlement of their maritime boundary
dispute. Kenya submits that the agreed method of settlement was an
agreement negotiated by the Parties which would only be concluded fol-
lowing receipt of the CLCS’s recommendations, and that recourse to the
Court is therefore excluded by virtue of Kenya’s reservation in its optional
clause declaration (see paragraphs 31-32).

   53. According to Kenya, the MOU’s object and purpose was to agree
on such a method for the ﬁnal settlement of the Parties’ maritime bound-
ary. Kenya maintains that the MOU envisages a “two-step sequencing
procedure” in which the Parties agreed not to object to the CLCS submis-
sion of the other in order to allow the Commission to consider their sub-
missions and to issue its recommendations and that, following CLCS
review, the delimitation of the full extent of the Parties’ maritime bound-
ary would be settled through an agreement. Kenya emphasizes that
undertaking the delineation of the outer limits of the continental shelf
beyond 200 nautical miles prior to the delimitation of the maritime
boundary between the Parties is “logical” as delimitation ﬁrst requires the
determination of the seaward extent of the Parties’ entitlements and the
relevant maritime zones. In particular, it submits that review by the CLCS
prior to delimitation is important in this case in view of


     “the concavity of the African coastline on the Indian Ocean
     [which] produces a magniﬁed cut-oﬀ eﬀect for Kenya beyond the
     200 [nautical-mile] limit. It is, therefore, necessary to determine
     precisely the entire maritime area to be delimited in order to arrive at
     an ‘equitable solution’ in accordance with international law.”
   54. Kenya contends that the structure of the MOU makes clear that it
was intended to address both delineation and delimitation. It argues that,
in the MOU, the Parties ﬁrst recognized the existence of a maritime
delimitation dispute between them (para. 2) and then, at the end of the
MOU, agreed on the procedure to settle that dispute (para. 6). It empha-
sizes that, in the paragraphs which are related to delineation (paras. 3, 4
and 5), the Parties referred to the “future delimitation”. Kenya maintains
that the paragraphs of the MOU are therefore all interdependent, and
make clear that delimitation was related to delineation, with the Parties

26

26                 maritime delimitation (judgment)

establishing a temporal link between the two procedures that gave prior-
ity to delineation over delimitation. Accordingly, it contends that, while
the text of the MOU provides that delineation is without prejudice to
delimitation, the latter was, at the procedural level, to be subject to prior
delineation. Thus, Kenya argues, the text of the MOU and its object and
purpose “are perfectly coherent”: the Parties agreed not to block the
CLCS from making its recommendations, so that they could then carry
out the maritime delimitation on the basis of those recommendations. In
other words, according to Kenya, the object and purpose of the MOU
was to organize the procedures for both delineation and delimitation.
Kenya further argues that, regardless of the MOU’s object and purpose,
that instrument contains a provision relating to delimitation, namely the
sixth paragraph, to which eﬀect must be given, in accordance with the
principle of effet utile.



  55. In respect of that paragraph, Kenya appears to accept that it does
not impose an obligation on the Parties to reach an agreement regarding
delimitation in the relevant areas, but contends that use of the word
“shall” indicates “a legal undertaking, a binding obligation, not merely to
negotiate in good faith, but to do so with a view to concluding an agree-
ment”. Kenya also appears to accept that, in the event that negotiations
were to prove unsuccessful, the Parties would be able to have recourse to
third party dispute settlement procedures under UNCLOS, but argues
that such negotiations have not yet been exhausted.

   56. In addition, Kenya contends that the sixth paragraph imposes a
“temporal requirement” that an agreement be concluded only after receipt
of the CLCS’s recommendations. Kenya does not submit that the MOU
prevented the Parties from negotiating before the CLCS makes its recom-
mendations. Indeed, in its reply to a question asked by a Member of the
Court, Kenya accepted that the sixth paragraph of the MOU “obviously
does not prohibit the Parties from concluding one or more interim agree-
ments that are subsequently ﬁnalized after the recommendation of the
CLCS on the terminus point of the outer continental shelf beyond
200 nautical miles”. However, in Kenya’s view, even if negotiations prior
to receipt of the CLCS’s recommendations “resulted in one or more
interim agreements on delimitation covering some or all maritime areas in
dispute”, those negotiations would “still be subject to ﬁnalization under
the MOU’s agreed procedure”. Thus, it argues that while under the MOU
the Parties may negotiate, and even agree on some parts of the delimita-
tion, they have to wait for the CLCS’s recommendations before those
negotiations can be ﬁnalized.




27

27                maritime delimitation (judgment)

  57. With regard to the scope of the sixth paragraph of the MOU,
Kenya contends that the use of the plural of “maritime boundaries” and
“areas under dispute”, as well as the word “including” indicate that all
maritime areas were intended to be covered by that paragraph. In any
event, Kenya submits that “[a]ny single line of delimitation is . . . com-
posed of a series of indivisible and interdependent delimitations . . . In
these circumstances, the overall maritime delimitation depends on the
delimitation of the continental shelf” and thus the MOU aﬀects the mari-
time delimitation as a whole.


                                    *
   58. For its part, Somalia contends that the sixth paragraph of the
MOU does not establish a method for the settlement of the boundary
dispute between the Parties.
   59. Somalia argues that the object and purpose of the MOU was to
allow the CLCS to examine the submissions of Somalia and Kenya, with-
out prejudice to their respective delimitation claims. It points out that,
according to the Rules of Procedure of the CLCS, that body will not
make any recommendations based on submissions made by a State
regarding the outer limits of the continental shelf if there is an ongoing
dispute with another State. However, it may give consideration to sub-
missions involving areas that are in dispute if that other State gives its
consent. Somalia contends that the MOU’s object and purpose was to
provide that requisite mutual consent and that, insofar as the MOU
addressed the Parties’ delimitation dispute, it was solely to conﬁrm that
the agreement on no-objection did not aﬀect, and was without prejudice
to, their respective positions. It suggests that it would be “illogical” to
require continental shelf delimitation within 200 nautical miles to await
delineation beyond 200 nautical miles because the former is not in any
way dependent upon the latter. It maintains that the purpose of the
MOU’s sixth paragraph was therefore not to settle, or provide a means
for settling, the Parties’ maritime boundary dispute, but was instead to
insulate that dispute from the eﬀects of the Parties’ understanding on
no-objection.


   Somalia submits that the title of the MOU makes clear its object and
purpose as a no-objection agreement and that the introductory para-
graphs, particularly the third paragraph, also reﬂect this purpose, as do
the fourth and ﬁfth paragraphs, which are concerned with enabling delin-
eation. It emphasizes that, in these introductory and operative para-
graphs, including by use of the words “without prejudice”, the MOU
treats delineation and delimitation as two distinct processes, neither one
dependent on the other except as regards the endpoint of the maritime
boundary beyond 200 nautical miles. It contends that the references to

28

28                 maritime delimitation (judgment)

“future” delimitation in the text refer solely to actions occurring after the
date of signature.

   60. Somalia argues that the text of the sixth paragraph “does nothing
more than reiterate the Parties’ standing obligation to attempt to agree
on the delimitation of their maritime boundary”, pointing to the similar-
ity between that paragraph and Articles 74, paragraph 1, and 83, para-
graph 1, of UNCLOS. It compares the use of the passive voice in that
paragraph with the more active formulation elsewhere in the text, regard-
ing the sixth paragraph as descriptive rather than prescriptive, and point-
ing out that other paragraphs, such as the fourth paragraph, contain
similarly descriptive language. Consequently, it contends that

     “[f]ar from establishing a binding agreement to negotiate — and only
     negotiate — their maritime boundary, and then only after the CLCS
     has made its recommendations, [the sixth paragraph] merely acknowl-
     edges the Parties’ existing obligations under [UNCLOS]” (emphasis
     in the original).

In any event, Somalia argues that negotiations between the Parties regard-
ing their maritime boundary have been tried and exhausted.
   61. In respect of the alleged temporal requirement contained in the
sixth paragraph, Somalia refers to the subsequent practice of the Parties,
including in undertaking negotiations with respect to their maritime
boundary prior to receiving the recommendations of the CLCS, and
argues that the MOU cannot be considered as an “agreement not to
agree” in the sense that “[i]t would provide for negotiation of the mari-
time boundary dispute, but only so long as no agreement was reached”
(emphasis in the original). It considers that the sixth paragraph of the
MOU denotes “that the complete delimitation of the maritime boundaries
between the two States shall be carried out by agreement after the CLCS
has made its recommendations” (emphasis in the original). In this respect,
it argues that “the MOU in no way prevents the Parties from negotiating
an agreement . . . however, it cannot be finalized (or ‘completed’) by ﬁx-
ing its terminus until the Commission’s recommendations have been
received” (emphasis in the original). It contends that this does not
mean that the Parties cannot agree on the direction of the line of delimita-
tion before the CLCS has made its position known, or that the Court
must wait for the CLCS’s recommendations before proceeding to a
delimitation.


  62. As to the scope of the sixth paragraph, Somalia contends that “the
MOU itself deﬁnes the maritime area in dispute strictly in terms of the
continental shelf” and makes no reference to the territorial sea or the
exclusive economic zone. It considers that the MOU is concerned only

29

29                 maritime delimitation (judgment)

with the continental shelf beyond 200 nautical miles and observes that it
contains no reference to the maritime boundary within 200 nautical miles.
In respect of the use of plurals in the sixth paragraph, Somalia points out
that both the singular “area” and plural “areas” are used interchangeably
in the MOU and contends that the word “including” simply reﬂects the
fact that the two States will not be able to determine the endpoint of their
common maritime boundary until the CLCS’s recommendations have
been received. Somalia suggests that the circumstances of conclusion and
drafting history of the MOU conﬁrm its interpretation, pointing particu-
larly to statements made by the Norwegian diplomat involved in the
drafting of the MOU, as well as Norway itself.



                                     * *
   63. In interpreting the MOU, the Court will apply the rules on inter-
pretation to be found in Articles 31 and 32 of the Vienna Convention,
which it has consistently considered to be reﬂective of customary inter-
national law (see, e.g., Question of the Delimitation of the Continental
Shelf between Nicaragua and Colombia beyond 200 Nautical Miles from
the Nicaraguan Coast (Nicaragua v. Colombia), Preliminary Objections,
Judgment, I.C.J. Reports 2016 (I), p. 116, para. 33; Dispute regarding
Navigational and Related Rights (Costa Rica v. Nicaragua), Judgment,
I.C.J. Reports 2009, p. 237, para. 47, referring to Application of the
Convention on the Prevention and Punishment of the Crime of Genocide
(Bosnia and Herzegovina v. Serbia and Montenegro), Judgment,
I.C.J. Reports 2007 (I), pp. 109-110, para. 160 and Territorial Dispute
(Libyan Arab Jamahiriya/Chad), Judgment, I.C.J. Reports 1994,
pp. 21-22, para. 41; Oil Platforms (Islamic Republic of Iran v. United States
of America), Preliminary Objection, Judgment, I.C.J. Reports 1996 (II),
p. 812, para. 23).
   64. Article 31, paragraph 1, of the Vienna Convention provides that
“[a] treaty shall be interpreted in good faith in accordance with the ordi-
nary meaning to be given to the terms of the treaty in their context and in
the light of its object and purpose”. These elements of interpretation —
ordinary meaning, context and object and purpose — are to be considered
as a whole. Paragraph 2 of Article 31 sets out what is to be regarded as
context. Article 31, paragraph 3, provides that there shall be taken into
account, together with the context, any subsequent agreement between the
parties regarding the interpretation or application of the treaty, any subse-
quent practice which establishes such an agreement, and any relevant rules
of international law applicable in the relations between the parties.
   65. The sixth paragraph of the MOU is at the heart of the ﬁrst pre-
liminary objection currently under consideration. It is, however, diﬃcult
to understand that paragraph without a prior analysis of the text of the
MOU as a whole, which provides the context in which any particular
paragraph should be interpreted and gives insight into the object and pur-

30

30                 maritime delimitation (judgment)

pose of the MOU. The Court will therefore proceed ﬁrst of all to such an
analysis. It will then turn to an examination of the sixth paragraph.
  66. As the MOU makes reference to the role of the CLCS in the pro-
cess of the delineation of the outer limits of the continental shelf beyond
200 nautical miles, it is useful ﬁrst to clarify the framework within which
the Commission operates. It will be recalled that Article 76, paragraph 8,
of UNCLOS provides that:
        “Information on the limits of the continental shelf beyond 200 nau-
     tical miles from the baselines from which the breadth of the territorial
     sea is measured shall be submitted by the coastal State to the Com-
     mission on the Limits of the Continental Shelf set up under Annex II
     on the basis of equitable geographical representation. The Commis-
     sion shall make recommendations to coastal States on matters related
     to the establishment of the outer limits of their continental shelf. The
     limits of the shelf established by a coastal State on the basis of these
     recommendations shall be ﬁnal and binding.”

The eﬀect of this provision is that, for States parties to UNCLOS, the
establishment of “ﬁnal and binding” outer limits for their continental
shelf beyond 200 nautical miles depends on information having been sub-
mitted to the CLCS, the CLCS having made recommendations thereon,
and the relevant State having established its limits “on the basis of [those]
recommendations” (see generally Question of the Delimitation of the Con-
tinental Shelf between Nicaragua and Colombia beyond 200 Nautical Miles
from the Nicaraguan Coast (Nicaragua v. Colombia), Preliminary Objec-
tions, Judgment, I.C.J. Reports 2016 (I), p. 136, paras. 107-108).
   67. As the Court has recently observed, “the role of the CLCS relates
only to the delineation of the outer limits of the continental shelf, and not
delimitation” (ibid., para. 110). The two tasks are distinct (ibid., p. 137,
para. 112) and the delimitation of the continental shelf “can be under-
taken independently of a recommendation from the CLCS” (ibid.,
para. 114). In this respect, Article 76, paragraph 10, of UNCLOS pro-
vides that “[t]he provisions of this article are without prejudice to the
question of delimitation of the continental shelf between States with
opposite or adjacent coasts”. Nonetheless, as the Court has highlighted,
“it is possible that the two operations may impact upon one another” and
the rules of the CLCS therefore contain provisions that seek “to ensure
that its actions do not prejudice matters relating to delimitation” (ibid.,
para. 113).
   68. In this respect, paragraphs 1 and 2 of Rule 46 of the Rules of Pro-
cedure of the CLCS, which is entitled “Submissions in case of a dispute
between States with opposite or adjacent coasts or in other cases of unre-
solved land or maritime disputes”, provide:

       “1. In case there is a dispute in the delimitation of the continental
     shelf between opposite or adjacent States or in other cases of unre-

31

31                maritime delimitation (judgment)

     solved land or maritime disputes, submissions may be made and shall
     be considered in accordance with Annex I to these Rules.

       2. The actions of the Commission shall not prejudice matters relat-
     ing to the delimitation of boundaries between States.”
Article 5 of Annex I, referred to therein, provides:
       “5. (a) In cases where a land or maritime dispute exists, the Com-
               mission shall not consider and qualify a submission made
               by any of the States concerned in the dispute. However,
               the Commission may consider one or more submissions
               in the areas under dispute with prior consent given by all
               States that are parties to such a dispute.

           (b) The submissions made before the Commission and the
               recommendations approved by the Commission thereon
               shall not prejudice the position of States which are parties
               to a land or maritime dispute.”
   69. The CLCS has therefore taken the approach that it will not con-
sider a submission made by a State, nor issue recommendations in respect
thereof, if there is a maritime delimitation dispute between that State and
one or more other States, without the consent of all States concerned. A
State will thus be unable to establish the outer limits of its continental
shelf if it has a dispute with one or more other States and they have not
consented to the consideration of its submission by the CLCS.


                                     *
   70. The Court now turns to the text of the MOU set out above (see
paragraph 37), which it will consider as a whole. The title of the MOU is
“to grant to each other no-objection in respect of submissions on the
Outer Limits of the Continental Shelf beyond 200 Nautical Miles to the
Commission on the Limits of the Continental Shelf”. As the Court has
previously had occasion to note, a treaty’s purpose may be indicated by
its title (Question of the Delimitation of the Continental Shelf between
Nicaragua and Colombia beyond 200 Nautical Miles from the Nicaraguan
Coast (Nicaragua v. Colombia), Preliminary Objections, Judgment, I.C.J.
Reports 2016 (I), p. 118, para. 39; Certain Norwegian Loans (France v.
Norway), Judgment, I.C.J. Reports 1957, p. 24). The MOU’s title suggests
that its purpose is to allow Somalia and Kenya each to make a submis-
sion on the outer limits of the continental shelf to the CLCS without
objection from the other, so that the Commission could consider those
submissions and make its recommendations, in accordance with Annex I
to the CLCS’s Rules of Procedure.


32

32                 maritime delimitation (judgment)

   71. The ﬁrst paragraph of the MOU notes the Parties’ “spirit of
co-operation and mutual understanding”, while the second outlines the
“maritime dispute” relating to the “delimitation of the continental shelf”
between them. The third indicates the Parties’ understanding that the
establishment of continental shelf outer limits “is without prejudice to the
question of delimitation of the continental shelf”, and that while they
have “diﬀering interests regarding the delimitation”, they have a “strong
common interest with respect to the establishment of the outer limits”.


   72. These introductory paragraphs do not contain any commitments
but rather outline the circumstances leading to, and reasons for, the con-
clusion of the MOU. They provide context and are indicative of its pur-
pose. By their terms, they suggest that the two States recognize that they
have a “maritime dispute” that is “unresolved” but that they wish to
move forward with establishing the outer limits of their continental shelf
without prejudice to delimitation, a position that is in line with Article 46,
paragraph 2, of the Rules of Procedure of the CLCS and Article 5 (b) of
Annex I thereto.
   73. The MOU’s fourth paragraph outlines that Kenya “has no objec-
tion to the inclusion of the areas under dispute” in Somalia’s preliminary
information on the understanding that it shall not prejudice either State’s
position in respect of the dispute or “future delimitation”. The ﬁfth para-
graph similarly records that the two States “hereby give their prior con-
sent” to consideration of the submission of the other by the CLCS, even
if those submissions include “the area under dispute”, on the same under-
standing that their respective positions on the dispute and “future delimi-
tation” shall not be prejudiced. Again, considered in light of the Rules of
Procedure of the CLCS, and particularly Article 5 (a) of Annex I, it is
apparent that the purpose of these two paragraphs is, without prejudicing
the Parties’ positions in respect of the dispute or future delimitation, to
enable the CLCS to make its recommendations. The Parties’ “strong
common interest”, as identiﬁed in the third paragraph, in the establish-
ment of the outer limits of the continental shelf could thus be realized.



  74. Finally, the sixth paragraph, on which the Parties’ arguments
focused in particular since Kenya contends that it contains the agreed
dispute settlement method regarding the Parties’ maritime boundary, pro-
vides that delimitation in the disputed areas “shall be agreed between the
two coastal States on the basis of international law after the Commission
has concluded its examination of the separate submissions made by each
of the two coastal States and made its recommendations”. The sixth para-
graph is examined in greater detail below (see paragraphs 79-96). The sev-
enth paragraph, as already noted, provides for the MOU’s entry into
force upon its signature.

33

33                 maritime delimitation (judgment)

   75. The title of the MOU and its ﬁrst ﬁve paragraphs indicate the pur-
pose of ensuring that the CLCS could proceed to consider submissions
made by Somalia and Kenya regarding the outer limits of the continental
shelf beyond 200 nautical miles, and to issue recommendations thereon,
notwithstanding the existence of a maritime dispute between the
two States, thus preserving the distinction between the ultimate delimita-
tion of the maritime boundary and the CLCS process leading to delinea-
tion.
   76. Indeed, Kenya does not deny that one of the purposes of the MOU
is to enable delineation to take place, though it suggests that this is a
stepping-stone toward achieving the objective of reaching a ﬁnal maritime
delimitation by agreement after receipt of the recommendations of the
CLCS.
   77. The Court observes that there are various references to maritime
delimitation throughout the text of the MOU, in addition to that found
in the sixth paragraph. However, none of these references to maritime
delimitation elsewhere in the text of the MOU supports Kenya’s conten-
tion that the MOU serves the purpose of providing a method for settling
the dispute relating to the delimitation of the Parties’ maritime boundary.
The references to maritime delimitation that appear outside of the
sixth paragraph fulﬁl two functions.
   The ﬁrst function of the references to delimitation is to deﬁne the
delimitation dispute between the Parties in order to establish that the Par-
ties may include the “area under dispute” in their respective submissions
to the CLCS and to allow the Commission, irrespective of that dispute, to
issue its recommendations. In this respect, the second paragraph of the
MOU refers to the “unresolved delimitation issue” between the Parties
and deﬁnes it as a “maritime dispute”, before going on to deﬁne the “area
under dispute”, which is then referred to in the fourth and ﬁfth para-
graphs. These references to maritime delimitation do nothing more than
further the objective of securing no-objection by either Party to the con-
sideration of the submission of the other Party by the CLCS notwith-
standing the delimitation dispute between them.

   The second function of the references to delimitation is to make clear
that the CLCS process leading to the delineation of the outer limits of the
continental shelf is without prejudice to the Parties’ dispute regarding
maritime delimitation and its resolution. The third paragraph provides
that the establishment of outer limits is “without prejudice to the question
of delimitation of the continental shelf” and that the Parties’ interest in
such delineation is “without prejudice to the future delimitation of the
continental shelf”. In the fourth and ﬁfth paragraphs, Somalia’s submis-
sion of preliminary information, the two States’ submissions to the CLCS
and the recommendations of the CLCS are said to be “without prejudice
to the future delimitation of maritime boundaries in the area under dis-
pute”. The question of delimitation was therefore to be kept separate
from the process leading to the delineation of the outer limits of the con-

34

34                 maritime delimitation (judgment)

tinental shelf, suggesting that if the MOU addressed delineation it did
not, at least in the ﬁrst ﬁve paragraphs, address delimitation or treat
delineation as a step in the process of delimitation.


   78. It is true that the MOU refers to “future delimitation” a number of
times. This suggests that the process leading to delineation was to be pri-
oritized, in a temporal sense, over delimitation. However, the Parties
agree that the MOU of 7 April 2009 was signed in the context of the
fast-approaching deadline by which Somalia and Kenya had either to ﬁle
preliminary information with, or to make their submission to, the CLCS
(see paragraph 16 above). In those circumstances, it is unsurprising that
commencing the process that would lead to the delineation of the outer
limits of the continental shelf would take priority over the resolution of
delimitation issues between the Parties and that, at least from the point in
time of signing the MOU, any such delimitation would be in the future.
While the ﬁfth paragraph of the MOU, in providing, inter alia, that the
recommendations of the CLCS “shall be without prejudice to the future
delimitation”, could be construed as implying that delimitation was to
occur after the recommendations of the CLCS had been made, the Court
is not convinced that the use of the word “future” in this context can be
taken, in and of itself, to indicate a temporal restriction on when delimita-
tion was to take place.



  79. The sixth paragraph does contain a more explicit reference to
delimitation occurring “after” the CLCS has made its recommendations.
This may suggest that the Parties contemplated that delimitation would
occur after the respective outer limits of their continental shelf had been
delineated. However, this does not necessarily mean that they intended to
bind themselves to proceed to delimitation only in that way.

  80. The question for the Court is whether the Parties, in that sixth para-
graph, agreed on a method of settlement of their delimitation dispute
other than by way of proceedings before the Court, and agreed to wait
for the CLCS’s recommendations before any such settlement could be
reached.
  81. It will be recalled that the sixth paragraph of the MOU provides:

       “The delimitation of maritime boundaries in the areas under dis-
     pute, including the delimitation of the continental shelf beyond
     200 nautical miles, shall be agreed between the two coastal States on
     the basis of international law after the Commission has concluded its
     examination of the separate submissions made by each of the two
     coastal States and made its recommendations to two coastal States

35

35                 maritime delimitation (judgment)

     concerning the establishment of the outer limits of the continental
     shelf beyond 200 nautical miles.”
   82. It is appropriate ﬁrst to clarify to which maritime zones that para-
graph refers. This has implications for the interpretation of the MOU and
also for the extent to which Kenya’s reservation might be applicable, if at
all, in this case.

   83. The subject-matter of the sixth paragraph of the MOU relates to
“[t]he delimitation of maritime boundaries in the areas under dispute,
including the delimitation of the continental shelf beyond 200 nautical
miles . . .”. The use of the word “including” implies that the Parties
intended something more to be encompassed by delimitation in “the areas
under dispute” than delimitation in respect of the continental shelf beyond
200 nautical miles. Clariﬁcation is provided in the second paragraph of
the MOU, which outlines that:
       “The delimitation of the continental shelf between the Republic of
     Kenya and the Somali Republic (hereinafter collectively referred to
     as ‘the two coastal States’) has not yet been settled. This unresolved
     delimitation issue between the two coastal States is to be considered
     as a ‘maritime dispute’. The claims of the two coastal States cover an
     overlapping area of the continental shelf which constitutes the ‘area
     under dispute’.” (Emphasis added.)
   84. The Parties have explicitly given a meaning to the term the “area
under dispute” as the area in which the claims of the two Parties to the
continental shelf overlap, without diﬀerentiating between the shelf within
and beyond 200 nautical miles. It is true that where the term appears in
the sixth paragraph, it is rendered in the plural, “the areas under dis-
pute”, the plural form having been used only in the ﬁnal draft of the
MOU.
   85. However, the Court observes, ﬁrst, that there is no record explain-
ing this change. Secondly, the singular and plural versions of the term are
used interchangeably elsewhere in the text, even in the same paragraph,
such as the fourth paragraph, which provides that Somalia’s submission
of preliminary information “may include the area under dispute” and
that Kenya has no objection to “the inclusion of the areas under dispute”
in that submission (emphasis added). This suggests that no diﬀerentiation
in meaning was intended by the use of the plural form “areas” in the
MOU. Thirdly, the text as a whole makes it apparent that the MOU was
concerned, in so far as it addressed delimitation, solely with the area of
the continental shelf, both within and beyond 200 nautical miles from the
two States’ respective coasts. Thus, the second paragraph notes that “[t]he
delimitation of the continental shelf between [them] . . . has not yet been
settled” (emphasis added) and deﬁnes “[t]his unresolved delimitation
issue” as a “maritime dispute”, a concept which is referred to in the fourth
and ﬁfth paragraphs. Moreover, the third paragraph of the MOU notes

36

36                  maritime delimitation (judgment)

that the establishment of outer limits “is without prejudice to the question
of delimitation of the continental shelf” (emphasis added) and that the
States’ interest in “the establishment of [such] outer limits . . . [is] without
prejudice to the future delimitation of the continental shelf” (emphasis
added). In this context, even if the term “area under dispute” had not
otherwise been deﬁned, the reference in the sixth paragraph to “[t]he
delimitation of maritime boundaries in the areas under dispute” must
have been taken to relate to the “maritime dispute” addressed in the sec-
ond paragraph and referred to elsewhere in the MOU, namely the delim-
itation of the continental shelf between the two States.



   86. The Court thus sees no reason to conclude that a diﬀerent meaning
has to be given to the term “areas under dispute” in the sixth paragraph
than to the term “area under dispute” contained in the deﬁnition in the
second paragraph, namely the areas in which the claims of the two Parties
to the continental shelf overlap. The sixth paragraph therefore relates
only to delimitation of the continental shelf, “including the delimitation
of the continental shelf beyond 200 nautical miles”, and not to delimita-
tion of the territorial sea, nor to delimitation of the exclusive economic
zone. Accordingly, even if, as Kenya suggests, that paragraph sets out a
method of settlement of the Parties’ maritime boundary dispute, it would
only apply to their continental shelf boundary, and not to the boundaries
of other maritime zones.


                                       *
   87. The Court turns to the question of whether the sixth paragraph, by
providing that the delimitation of the continental shelf between the Par-
ties “shall be agreed . . . on the basis of international law after the Com-
mission has concluded its examination of [their] separate submissions . . .
and made its recommendations . . .”, sets out a method of settlement of
the Parties’ maritime boundary dispute with respect to that area.

  88. As already noted, Kenya argues that the phrase “shall be agreed
between the two coastal States on the basis of international law” imposes
an obligation to negotiate with a view to reaching agreement, while
Somalia argues that it does not impose any obligation but merely
acknowledges the Parties’ pre-existing obligations under UNCLOS.

   89. The Court recalls that, according to the applicable rule of custom-
ary international law, the sixth paragraph of the MOU must be inter-
preted in good faith in accordance with the ordinary meaning given to its
terms in their context and in light of the object and purpose of the MOU
(see paragraphs 63-64 above). Pursuant to Article 31, paragraph 3 (c) of

37

37                 maritime delimitation (judgment)

the Vienna Convention, “[a]ny relevant rules of international law appli-
cable in the relations between the parties” should be taken into account,
together with the context. In this case, both Somalia and Kenya are par-
ties to UNCLOS, which is expressly mentioned in the MOU. UNCLOS
therefore contains such relevant rules. Moreover, given that the sixth para-
graph of the MOU concerns the delimitation of the continental shelf,
Article 83 of UNCLOS, entitled “Delimitation of the continental shelf
between States with opposite or adjacent coasts”, is particularly relevant.
That Article provides as follows:
         “1. The delimitation of the continental shelf between States with
      opposite or adjacent coasts shall be eﬀected by agreement on the basis
      of international law, as referred to in Article 38 of the Statute of
      the International Court of Justice, in order to achieve an equitable
      solution.
         2. If no agreement can be reached within a reasonable period of
      time, the States concerned shall resort to the procedures provided for
      in Part XV.”
   90. There is a similarity in language between Article 83, paragraph 1,
of UNCLOS and the sixth paragraph of the MOU. The MOU provides
that “delimitation . . . shall be agreed . . . on the basis of international
law”, while Article 83, paragraph 1, provides that “delimitation . . . shall
be eﬀected by agreement on the basis of international law”.
   By its terms, Article 83, paragraph 1, of UNCLOS sets out the manner
in which delimitation of the continental shelf is to be eﬀected by States
parties thereto, namely by way of agreement as distinct from unilateral
action; it is a provision on the establishment of a maritime boundary
between States with opposite or adjacent coasts in respect of the conti-
nental shelf, which does not prescribe the method for the settlement of
any dispute relating to the delimitation of the continental shelf. This is
made clear by paragraph 2 of Article 83, which requires that, if no agree-
ment can be reached within a reasonable time, the States concerned shall
resort to the dispute settlement procedures of Part XV, entitled “Settle-
ment of disputes” (which will be discussed in further detail below). The
Court notes that Article 83, paragraph 1, of UNCLOS, in providing that
delimitation shall be eﬀected by way of agreement, requires that there be
negotiations conducted in good faith, but not that they should be success-
ful (see Land and Maritime Boundary between Cameroon and Nigeria
(Cameroon v. Nigeria: Equatorial Guinea intervening), Judgment, I.C.J.
Reports 2002, p. 424, para. 244).
   91. In line with Article 31, paragraph 3 (c), of the Vienna Convention,
and particularly given the similarity in wording between the sixth para-
graph of the MOU and Article 83, paragraph 1, of UNCLOS, the Court
considers that it is reasonable to read the former in light of the latter. In
that context, the reference to delimitation being undertaken by agreement
on the basis of international law, which is common to the two provisions,
is not prescriptive of the method of dispute settlement to be followed and
does not, as indeed Kenya appeared to accept during the oral proceed-

38

38                 maritime delimitation (judgment)

ings, preclude recourse to dispute settlement procedures in case agree-
ment could not be reached.

   92. As Kenya emphasizes, the sixth paragraph of the MOU goes
beyond the wording of Article 83, paragraph 1, by inclusion of the second
part of the clause under consideration, providing that “delimitation . . .
shall be agreed . . . after the Commission has concluded its examina-
tion . . . and made its recommendations . . .” (emphasis added). As already
noted (see paragraph 56), Kenya accepts that the text of the sixth para-
graph did not preclude it from engaging in negotiations with Somalia on
their maritime boundary prior to the CLCS making its recommendations.
Indeed, Kenya’s own conduct in engaging in two rounds of negotiations
in 2014, before Somalia ﬁled its Application instituting proceedings in
this case, is consistent with that interpretation. The record before the
Court establishes that those negotiations concerned all maritime zones,
including the continental shelf, and that the Parties discussed in detail the
methodology to be used in the delimitation exercise. Even after Somalia’s
Application was ﬁled, Kenya, in a Note Verbale to the Secretary-General
of the United Nations dated 24 October 2014, stated that “bilateral dip-
lomatic negotiations, at the highest levels possible, are ongoing with a
view to resolving [the delimitation of the maritime boundary] expedi-
tiously”. As noted above (see paragraph 56), Kenya has also admitted
that the Parties could have reached certain agreements in respect of their
maritime boundary before the CLCS had made its recommendations. All
of the above conﬁrms that Kenya did not consider itself bound to wait
for those recommendations before engaging in negotiations on maritime
delimitation, or even reaching agreements thereon, and could at least
commence the process of delimitation before that of delineation was
complete.

   93. However, Kenya has advanced the argument that negotiations on
maritime delimitation could not be ﬁnalized and, therefore, that no ﬁnal
agreement could be reached, until after the recommendations of the
CLCS had been received.
   94. It may be the case that, as the Parties agree, the endpoint of their
maritime boundary in the area beyond 200 nautical miles cannot be deﬁn-
itively determined until after the CLCS’s recommendations have been
received and the outer limits of the continental shelf beyond 200 nautical
miles established on the basis of those recommendations. This is consis-
tent with Article 76, paragraph 8, of UNCLOS. A lack of certainty
regarding the outer limits of the continental shelf, and thus the precise
location of the endpoint of a given boundary in the area beyond 200 nau-
tical miles, does not, however, necessarily prevent either the States
concerned or the Court from undertaking the delimitation of the bound-
ary in appropriate circumstances before the CLCS has made its recom-
mendations.


39

39                maritime delimitation (judgment)

   95. The Court does not consider that the sixth paragraph of the MOU
can be interpreted as precluding the Parties from reaching an agreement
on their maritime boundary, or either of them from resorting to dispute
settlement procedures regarding their maritime boundary dispute, before
receipt of the CLCS’s recommendations.

   The Parties could have reached an agreement on their maritime bound-
ary at any time by mutual consent. Moreover, read in light of Article 83,
paragraph 1, of UNCLOS (see paragraphs 90 and 91 above), the use of
the phrase “shall be agreed” in the sixth paragraph does not mean that
the Parties have an obligation to conclude an agreement on a continental
shelf boundary; it rather means that the Parties are under an obligation to
engage in negotiations in good faith with a view to reaching an agree-
ment. The Parties agree that the sixth paragraph did not prevent them
from engaging in such negotiations before receipt of the CLCS’s recom-
mendations. There is no temporal restriction contained in the sixth para-
graph on fulﬁlling this obligation to negotiate. The fact that the Parties
set an objective as to the time for concluding an agreement does not,
given that this paragraph is not prescriptive of a method of settlement to
be followed (see paragraphs 90-91), prevent a Party from resorting to
dispute settlement procedures prior to receiving the recommendations of
the CLCS.

   Furthermore, both Somalia and Kenya are parties to UNCLOS, which
contains in Part XV comprehensive provisions for dispute resolution, and
both States have optional clause declarations in force. The Court does
not consider that, in the absence of express language to that eﬀect, the
Parties can be taken to have excluded recourse to such procedures until
after receipt of the CLCS’s recommendations.

   96. Finally, the MOU repeatedly indicates that the CLCS process lead-
ing to delineation is to be without prejudice to delimitation, treating the
two as distinct. This contradicts Kenya’s argument that delimitation was,
in accordance with the sixth paragraph, to be conditioned on delineation.
Nothing suggests that the Parties would have agreed in 2009 that delimi-
tation was dependent on delineation to such an extent that the former
had to await the latter.


   97. In summary, the Court observes the following in respect of the
interpretation of the MOU. First, its object and purpose was to constitute
a no-objection agreement, enabling the CLCS to make recommendations
notwithstanding the existence of a dispute between the Parties regarding
the delimitation of the continental shelf. Secondly, the sixth paragraph
relates solely to the continental shelf, and not to the whole maritime
boundary between the Parties, which suggests that it did not create a dis-
pute settlement procedure for the determination of that boundary.

40

40                maritime delimitation (judgment)

Thirdly, the MOU repeatedly makes clear that the process leading to the
delineation of the outer limits of the continental shelf beyond 200 nauti-
cal miles is to be without prejudice to the delimitation of the maritime
boundary between the Parties, implying — consistently with the jurispru-
dence of this Court — that delimitation could be undertaken indepen-
dently of a recommendation of the CLCS. Fourthly, the text of the
sixth paragraph of the MOU reﬂects that of Article 83, paragraph 1, of
UNCLOS, suggesting that the Parties intended to acknowledge the usual
course that delimitation would take under that Article, namely engaging
in negotiations with a view to reaching agreement, and not to prescribe a
method of dispute settlement. Fifthly, the Parties accept that the
sixth paragraph did not prevent them from undertaking such negotia-
tions, or reaching certain agreements, prior to obtaining the recommen-
dations of the CLCS.


   98. Given the foregoing, the Court considers that the sixth paragraph
of the MOU reﬂected the expectation of the Parties that, in light of Arti-
cle 83, paragraph 1, of UNCLOS, they would negotiate their maritime
boundary in the area of the continental shelf after receipt of the CLCS’s
recommendations, keeping the two processes of delimitation and delinea-
tion distinct. As between States parties to UNCLOS, such negotiations
are the ﬁrst step in undertaking delimitation of the continental shelf. The
Court does not, however, consider that the text of the sixth paragraph,
viewed in light of the text of the MOU as a whole, the object and purpose
of the MOU, and in its context, could have been intended to establish a
method of dispute settlement in relation to the delimitation of the mari-
time boundary between the Parties. It neither binds the Parties to wait for
the outcome of the CLCS process before attempting to reach agreement
on their maritime boundary, nor does it impose an obligation on the Par-
ties to settle their maritime boundary dispute through a particular method
of settlement.

                                    *
   99. In line with Article 32 of the Vienna Convention, the Court has
examined the travaux préparatoires, however limited, and the circums-
tances in which the MOU was concluded, which it considers conﬁrm the
meaning resulting from the above interpretation (see Maritime Dispute
(Peru v. Chile), Judgment, I.C.J. Reports 2014, p. 30, para. 66 and ref-
erences therein).
   100. The Parties signed the MOU in the context of the 13 May 2009
deadline for States to make submissions, or at least to submit preliminary
information, to the CLCS regarding the outer limits of their continental
shelf. In October 2008, Mr. Ahmedou Ould Abdallah, the then Special
Representative of the Secretary-General of the United Nations for Soma-
lia, initiated, in view of the impending deadline, the preparation of pre-

41

41                 maritime delimitation (judgment)

liminary information on behalf of Somalia, which at that time was facing
instability and lacked the resources necessary for the preparation thereof.
In this task, the Special Representative was assisted by the Kingdom of
Norway, and particularly Ambassador Hans Wilhelm Longva, former
Legal Adviser of the Norwegian Ministry for Foreign Aﬀairs, and
Mr. Harald Brekke, then the Norwegian member of the CLCS.


   101. The Transitional Federal Government of Somalia was sworn into
oﬃce on 22 February 2009. On 10 March 2009, the Transitional Federal
Government was informed of the initiative of the Special Representative
and the assistance of Norway, and was given a draft of the preliminary
information that had been prepared for it. On that occasion, it was also
presented with a draft of the MOU that had been prepared by Ambassa-
dor Longva. Somalia made a change to the title by adding the words “to
each other”. It appears that Kenya suggested some changes to the text,
but these changes do not appear to have aﬀected the substance of the
MOU, in particular its sixth paragraph.
   102. The fact that the MOU was prepared by Ambassador Longva in
connection with the assistance Norway was providing to Somalia for the
preparation of its submission of preliminary information to the CLCS,
and that the two documents were presented together as part of the
process for ensuring Somalia met the 13 May 2009 deadline, tends to con-
ﬁrm that the MOU was concerned with the CLCS process. It appears
from the record that the Parties considered the MOU as a no-objection
agreement, necessary in connection with their forthcoming submissions to
the CLCS.

   103. Furthermore, there is no apparent mention of, or explanation
provided for, the inclusion of the sixth paragraph in the text of the MOU.
Were that paragraph to have the potentially far-reaching consequences
asserted by Kenya, it would in all likelihood have been the subject of
some discussion. Yet, in a presentation given in November 2009 at the
Pan-African Conference on Maritime Boundary Delimitation and the
Continental Shelf, Ambassador Longva discussed the MOU without
making any mention of the legal elements allegedly implicit in the
sixth paragraph. Indeed, in his presentation, Ambassador Longva
     “stress[ed] from the outset that the establishment of the outer limits
     of the continental shelf is a diﬀerent and separate issue from the
     delimitation of the continental shelf between States with opposite or
     adjacent coasts. The establishment of the outer limits of the continen-
     tal shelf is without prejudice to, i.e. it does not aﬀect, matters relating
     to the delimitation of the continental shelf between States. Conse-
     quently it is not necessary to solve issues of maritime delimitation
     between neighbouring States before embarking on the establishment
     of the outer limits of the continental shelf.”

42

42                 maritime delimitation (judgment)

   104. Moreover, in a Note Verbale dated 17 August 2011, the Perma-
nent Mission of Norway to the United Nations provided the Secretariat
of the United Nations with its comments in response to the Secretary-
General’s Report “on the protection of Somali natural resources and
waters, and alleged illegal ﬁshing and illegal dumping, including of toxic
substances, oﬀ the coast of Somalia”. In the context of a discussion of
“unresolved issues of maritime delimitation”, the Note makes reference to
the MOU and summarizes aspects thereof. That summary of the MOU
mentions its title, the contents of the ﬁfth paragraph, and the provision
for its entry into force contained in the seventh paragraph. No mention
is made of the sixth paragraph. If it had the signiﬁcance given to it
by Kenya, it is to be expected that this would have been highlighted
by the State whose representative had been instrumental in drafting
the MOU. Norway said the following in this Note regarding maritime
delimitation:


       “The politically most sensitive issues involved may be the unre-
     solved issues of maritime delimitation between Somalia and neigh-
     bouring coastal States. Norway takes no position on these issues other
     than laying as a premise for its assistance that such issues of maritime
     delimitation with other States not be prejudiced.”

   105. The Court is of the view that the travaux préparatoires and the
circumstances in which the MOU was concluded conﬁrm that the MOU
was not intended to establish a procedure for the settlement of the mari-
time boundary dispute between the Parties.


3. Conclusion on whether the reservation contained in Kenya’s declaration
   under Article 36, paragraph 2, is applicable by virtue of the MOU

   106. The Court has concluded that the sixth paragraph of the MOU,
read in its context and in light of the object and purpose of the MOU, sets
out the expectation of the Parties that an agreement would be reached on
the delimitation of their continental shelf after receipt of the CLCS’s rec-
ommendations. It does not, however, prescribe a method of dispute set-
tlement. The MOU does not, therefore, constitute an agreement “to have
recourse to some other method or methods of settlement” within the
meaning of Kenya’s reservation to its Article 36, paragraph 2, declara-
tion, and consequently this case does not, by virtue of the MOU, fall
outside the scope of Kenya’s consent to the Court’s jurisdiction.




43

43                 maritime delimitation (judgment)

              B. Part XV of the United Nations Convention
                        on the Law of the Sea
   107. According to Kenya, there is a second basis, independent of the
MOU, for the Court to conclude that it lacks jurisdiction over Somalia’s
Application. Kenya again invokes the reservation to its declaration under
Article 36, paragraph 2, of the Statute that excludes disputes as to which
the parties agree to have recourse to “some other method or methods of
settlement”, asserting that “Part XV of UNCLOS manifestly provides
agreed methods for the settlement of maritime boundary disputes”.


   108. Kenya points out that Article 287, paragraph 1, of UNCLOS,
which is contained in Part XV, provides that States parties may make a
written declaration choosing one or more fora for the binding settlement
of disputes concerning the interpretation or application of the Conven-
tion. Pursuant to Article 287, paragraph 3, States parties that have not
made such a declaration are deemed to have accepted arbitration in
accordance with Annex VII to UNCLOS. Neither Kenya nor Somalia
has made such a declaration. It follows that, in Kenya’s view, by opera-
tion of the Convention, both Parties are deemed to have accepted arbitra-
tion as the method of settling disputes concerning the interpretation or
application of the Convention, including maritime boundary disputes,
and therefore that the Parties have agreed to “a method of settlement
other than recourse to the Court”. Accordingly, Kenya submits that its
reservation excludes the Court’s jurisdiction under Article 36, para-
graph 2, of the Statute.


   109. In support of this position, Kenya states that its reservation rec-
ognizes “the signiﬁcant role of alternative and more specialized dispute
settlement systems and procedures” and that it gives priority to Part XV
of UNCLOS as the lex specialis and lex posterior to the optional clause
declarations of the Parties.
   110. Kenya also addresses the implications of Article 282 of UNCLOS,
a provision in Part XV of the Convention that states:

        “If the States Parties which are parties to a dispute concerning the
     interpretation or application of this Convention have agreed, through
     a general, regional or bilateral agreement or otherwise, that such dis-
     pute shall, at the request of any party to the dispute, be submitted to
     a procedure that entails a binding decision, that procedure shall apply
     in lieu of the procedures provided for in this Part, unless the parties
     to the dispute otherwise agree.”


44

44                 maritime delimitation (judgment)

Kenya acknowledges that, pursuant to Article 282, if two States parties to
the Convention have made optional clause declarations containing no
reservations excluding from the jurisdiction of the Court the dispute sub-
mitted to it, those declarations would constitute an agreement to have
recourse to a procedure (namely adjudication by this Court) that would
apply in lieu of other procedures provided for in Section 2 of Part XV of
UNCLOS. However, Kenya maintains that, because Part XV provides
agreed methods for the settlement of disputes within the meaning of the
reservation to its optional clause declaration, the optional clause declara-
tions of the Parties do not coincide in conferring jurisdiction upon the
Court and thus do not constitute an agreement, under Article 282, to sub-
mit a dispute concerning the interpretation or application of the Conven-
tion to this Court.

                                     *
   111. Somalia agrees with Kenya that optional clause declarations pro-
viding for the jurisdiction of this Court can constitute an agreement to
submit a dispute concerning the interpretation or application of the Con-
vention to a procedure entailing a binding decision that applies, pursuant
to Article 282, in lieu of any procedure provided for in Section 2 of
Part XV of UNCLOS. Somalia points out that Kenya does not dispute
that the drafters of UNCLOS “speciﬁcally and explicitly intended
Optional Clause jurisdiction to have precedence over Part XV” and
invokes the travaux préparatoires of Article 282, as well as the consistency
of scholarly commentary, to support this argument. Thus, in Somalia’s
view, by making optional clause declarations, the Parties have agreed to
the jurisdiction of the Court and this agreement “takes priority over the
dispute resolution procedures contained in Article 287 of UNCLOS”.


   112. As to Kenya’s characterization of UNCLOS as lex specialis and
lex posterior in relation to the Parties’ optional clause declarations, Soma-
lia maintains that
     “[r]atifying a treaty that explicitly gives priority to Optional Clause
     jurisdiction over Part XV procedures cannot logically have the eﬀect
     of giving priority to Part XV procedures over the Optional Clause”
     (emphasis in the original).

   113. Somalia points out that the relationship between the Parties’
optional clause declarations and Part XV of UNCLOS might seem to
give rise to circularity, because the reservation to Kenya’s optional clause
declaration could lead to Part XV, which, in turn (by virtue of Article 282)
could lead back to the optional clause declaration, with the back and
forth continuing indeﬁnitely. However, Somalia argues that there is no
circularity in this case because Article 282 of UNCLOS gives priority to

45

45                 maritime delimitation (judgment)

jurisdiction based on optional clause declarations, noting that “[i]t would
turn logic on its head if an instrument that expressly excludes cases cov-
ered by the Optional Clause could constitute an alternative method of
settlement for cases covered by the Optional Clause” (emphasis in the
original).

   114. As to the possibility of circularity, Kenya responds that there is
no “double renvoi ” in this case. The reservation in Kenya’s declaration
leads to consideration of Part XV, but the analysis ends there, because
Part XV procedures, which are lex specialis and lex posterior, fall within
the reservation to Kenya’s declaration. There is therefore no “renvoi”
from Article 282 back to Kenya’s declaration.


                                    * *
   115. As the Court has previously stated, “since two unilateral declara-
tions are involved . . . jurisdiction is conferred upon the Court only to the
extent to which the Declarations coincide in conferring it” (Certain Nor-
wegian Loans (France v. Norway), Judgment, I.C.J. Reports 1957, p. 23).
Although the declarations of both Parties contain reservations, only one
reservation — contained in Kenya’s declaration — is at issue here. The
Court must therefore look to Kenya’s declaration to determine the extent
of the jurisdiction conferred upon it by the Parties.

   116. To decide whether it has jurisdiction in this case, the Court must
evaluate “whether the force of the arguments militating in favour of juris-
diction is preponderant, and . . . ‘ascertain whether an intention on the
part of the Parties exists to confer jurisdiction upon it’” (Border and
Transborder Armed Actions (Nicaragua v. Honduras), Jurisdiction and
Admissibility, Judgment, I.C.J. Reports 1988, p. 76, para. 16, quoting Fac-
tory at Chorzów, Jurisdiction, Judgment No. 8, 1927, P.C.I.J., Series A,
No. 9, p. 32; see also Fisheries Jurisdiction (Spain v. Canada), Jurisdiction
of the Court, Judgment, I.C.J. Reports 1998, pp. 450-451, para. 38).
   117. The Court will begin by considering the interpretation of Kenya’s
declaration and will then turn to the provisions of Part XV, which,
according to Kenya, provide the method of settling this dispute to which
the Parties have agreed.
   118. As the Court has previously stated,
     “[a]ll elements in a declaration under Article 36, paragraph 2, of the
     Statute which, read together, comprise the acceptance by the declar-
     ant State of the Court’s jurisdiction, are to be interpreted as a unity,
     applying the same legal principles of interpretation throughout”
     (Fisheries Jurisdiction (Spain v. Canada), Jurisdiction of the Court,
     Judgment, I.C.J. Reports 1998, p. 453, para. 44).


46

46                 maritime delimitation (judgment)

In addition,
     “what is required in the ﬁrst place for a reservation to a declaration
     made under Article 36, paragraph 2, of the Statute, is that it should
     be interpreted in a manner compatible with the eﬀect sought by the
     reserving State” (I.C.J. Reports 1998, p. 455, para. 52).

   119. It will be recalled that Kenya’s declaration pursuant to Article 36,
paragraph 2, of the Court’s Statute provides, in relevant part, that it
accepts the Court’s jurisdiction “over all disputes . . . other than . . .
[d]isputes in regard to which the parties to the dispute have agreed or
shall agree to have recourse to some other method or methods of settle-
ment”. Kenya’s declaration therefore reﬂects an intention that “all dis-
putes” with another State accepting the Court’s jurisdiction under
Article 36, paragraph 2, of the Statute (other than those addressed by the
reservations not relevant to the present case) will be subject to a method
of dispute settlement, either in this Court or pursuant to another method
to which the parties have agreed. Thus, to give eﬀect to the intent reﬂected
in Kenya’s declaration, “interpreted as a unity”, the Court may come to
the conclusion that it lacks jurisdiction only if it is satisﬁed that there is
an agreement between the Parties to resort to another method of settling
the dispute that is the subject-matter of Somalia’s Application.

   120. Kenya maintains that its reservation attaches special signiﬁcance
to an agreement to a method of dispute settlement that is lex specialis and
lex posterior in relation to the Parties’ optional clause declarations. The
Court notes, however, that there is nothing in the text of Kenya’s reserva-
tion that makes a distinction between a highly speciﬁc agreement, such as
a special agreement in respect of a particular dispute, and a general agree-
ment on the paciﬁc settlement of disputes. Moreover, by using the phrase
“have agreed or shall agree”, the reservation refers expressly to existing or
future agreements between the parties to a dispute. Thus, its plain lan-
guage is at odds with the suggestion that preference is to be given to
agreements concluded subsequent to the date of the Parties’ declarations.
A determination whether a particular agreement between the Parties falls
within Kenya’s reservation does not turn on the degree of speciﬁcity or
the date of that agreement, but must be answered by examining the con-
tent of the particular agreement. Accordingly, the Court next examines
the relevant provisions of Part XV of UNCLOS.
   121. Somalia’s Application calls upon the Court to interpret and apply
provisions of UNCLOS relevant to maritime delimitation. In general
terms, Part XV of UNCLOS sets out methods of settling disputes con-
cerning the interpretation or application of that Convention. However, in
order to determine whether, by ratifying the Convention, the Parties have
agreed to a method of settling the present dispute other than recourse to
the Court, the Court must look more closely at the structure and provi-
sions of Part XV.

47

47                 maritime delimitation (judgment)

   122. Part XV, entitled “Settlement of disputes”, comprises three sec-
tions. Section 1 sets out general provisions regarding the peaceful settle-
ment of disputes. It requires States parties to settle disputes concerning
the interpretation or application of the Convention by peaceful means
(Art. 279) but expressly provides that they are free to employ “any peace-
ful means of their own choice” (Art. 280). States parties may agree
between themselves to a means of settlement that does not lead to a bind-
ing decision of a third party (e.g., conciliation). However, if no settlement
has been reached by recourse to such means, either of those States parties
may submit the dispute to the court or tribunal having jurisdiction under
Section 2 of Part XV, unless their agreement to such means of settlement
excludes the procedures entailing a binding decision in Section 2 (Art. 281,
para. 1). In addition, Article 282 provides that States parties may agree
“through a general, regional or bilateral agreement or otherwise” to sub-
mit a dispute to a procedure entailing a binding result. If they do so, that
agreed procedure shall apply “in lieu” of the procedures provided for in
Part XV.

   123. Section 2 of Part XV sets out the provisions regarding compul-
sory procedures entailing binding decisions. Pursuant to Article 286,
those procedures apply when a dispute has not been settled “by recourse
to section 1”. As to settlement of such disputes, Article 287, entitled
“Choice of procedure”, allows a State party to choose, by means of a
written declaration, one or more of the following bodies (para. 1): the
International Tribunal for the Law of the Sea, the International Court of
Justice, an arbitral tribunal constituted under Annex VII of the Conven-
tion or a special arbitral tribunal constituted under Annex VIII of the
Convention. If a State party has not made an express choice, then it is
deemed to have accepted arbitration in accordance with Annex VII
(Art. 287, para. 3). If the parties to a dispute have not accepted the same
procedure, the dispute may be submitted only to arbitration in accor-
dance with Annex VII (Art. 287, para. 5).
   124. Article 288, paragraph 1, provides that “[a] court or tribunal
referred to in Article 287 shall have jurisdiction over any dispute concern-
ing the interpretation or application of [UNCLOS] which is submitted to
it in accordance with this Part”. Section 3 of Part XV however sets out
limitations on the applicability of Section 2 with respect to certain kinds
of disputes (Art. 297). It further permits a State party to declare in writ-
ing that it does not accept any one or more of the procedures under Sec-
tion 2 with respect to certain categories of disputes listed therein
(Art. 298).
   125. The dispute settlement provisions of Part XV of UNCLOS are an
integral part of the Convention, rather than being in the form of an
optional protocol. Given that the Convention does not permit reserva-
tions (Art. 309), all States parties are subject to Part XV. However, the
Convention gives States parties considerable ﬂexibility in the choice of
means to settle disputes concerning its interpretation or application. Sec-

48

48                 maritime delimitation (judgment)

tion 1 permits them to agree either to procedures that do not lead to a
binding result (Arts. 280 and 281) or to procedures leading to a binding
result (Art. 282), and accords priority to such agreed procedures over the
procedures of Section 2 of Part XV. The ﬁrst article in Section 2 of
Part XV, entitled “Application of procedures under this section”
(Art. 286), provides that the procedures of Section 2 are only available
when a dispute has not been settled pursuant to Section 1. Thus, the pro-
cedures in Section 2 complement Section 1 in ensuring the integrity of the
Convention, by providing a basis for binding dispute settlement (subject
to Section 3), but those procedures are residual to the provisions of Sec-
tion 1. In particular, a procedure that is agreed between States parties and
that falls within the scope of Article 282 shall apply “in lieu” of (i.e.
instead of) the procedures of Section 2 of Part XV.


   126. It is in this context that Article 282 must be interpreted, pursuant
to the law on the interpretation of treaties (see paragraphs 63 and 64
above). Article 282 makes no express reference to an agreement to the
Court’s jurisdiction resulting from optional clause declarations. It pro-
vides, however, that an agreement to submit a dispute to a speciﬁed pro-
cedure that applies in lieu of the procedures provided for in Section 2 of
Part XV may not only be contained in a “general, regional or bilateral
agreement” but may also be reached “otherwise”. The ordinary meaning
of Article 282 is broad enough to encompass an agreement to the jurisdic-
tion of this Court that is expressed in optional clause declarations.


   127. This interpretation is conﬁrmed by the travaux préparatoires.
Early in the negotiations of UNCLOS, delegations were aware that “[a]
special provision may be needed when parties to a dispute are subject to
the jurisdiction of the International Court of Justice as well as Parties to
this Convention” (Working paper on the settlement of law of the sea dis-
putes of 27 August 1974, resulting from informal consultations held
between representatives of Australia, Belgium, Bolivia, Colombia, El Sal-
vador, Luxembourg, the Netherlands, Singapore and the United States of
America, doc. A/CONF.62/L.7). Drafts of the provision that became
Article 282 addressed the relationship between procedures speciﬁed in
UNCLOS and procedures entailing a binding decision accepted by the
parties to a dispute not only through a general, regional or special
agreement, but also through “some other instrument or instruments”
(see, e.g., Informal single negotiating text (Part IV) of 6 May 1976,
doc. A/CONF.62/WP.9/Rev.1). It is clear that this formulation encom-
passed the acceptance of the Court’s jurisdiction under Article 36, para-
graph 2, of its Statute. In subsequent stages of the negotiations, the
expression “or some other instrument or instruments” was replaced with
the equivalent expression “or otherwise” (see Report of the Chairman
of the Drafting Committee to the plenary of 11 August 1981, doc. A/CONF.

49

49                 maritime delimitation (judgment)

62/L.75/Add.1, and Report to the plenary Conference on the recommen-
dations of the Drafting Committee presented by the Chairman of the
Drafting Committee on behalf of the President of the Conference
and the Chairman of the First Committee of 30 September 1981, doc.
A/CONF. 62/L.82).

   128. The phrase “or otherwise” in Article 282 thus encompasses agree-
ment to the jurisdiction of the Court resulting from optional clause decla-
rations. Both Kenya and Somalia recognize this interpretation of
Article 282 and agree that if two States have accepted the Court’s juris-
diction under the optional clause with respect to a dispute concerning the
interpretation or application of UNCLOS, such agreement would apply
to the settlement of that dispute in lieu of procedures contained in Sec-
tion 2 of Part XV. It is equally clear that if a reservation to an optional
clause declaration excluded disputes concerning a particular subject (for
example, a reservation excluding disputes relating to maritime delimita-
tion), there would be no agreement to the Court’s jurisdiction falling
within Article 282, so the procedures provided for in Section 2 of Part XV
would apply to those disputes, subject to the limitations and exceptions
that result from the application of Section 3.

   129. In the present case, however, the Court must decide whether Arti-
cle 282 should be interpreted so that an optional clause declaration con-
taining a reservation such as that of Kenya falls within the scope of that
Article, i.e., whether the optional clause declarations of the Parties consti-
tute an “agreement” to submit the dispute to a procedure that entails a
binding decision within the meaning of Article 282. As the Court has
already observed, the travaux préparatoires of UNCLOS make clear that
the negotiators gave particular attention to optional clause declarations
when drafting Article 282, ensuring, through the use of the phrase “or
otherwise”, that agreements to the Court’s jurisdiction based on optional
clause declarations fall within the scope of Article 282. During the period
when the Third United Nations Conference on the Law of the Sea was
held (1973-1982), more than half of the then-existing optional clause dec-
larations contained a reservation with an eﬀect similar to that of Kenya’s
reservation, excluding from the jurisdiction of the Court disputes as to
which the parties had agreed or would agree on another method of
settlement. Despite the prevalence of such reservations and the inclusion
of “or otherwise” in the provision for the purpose of taking into account
an agreement resulting from optional clause declarations, there is no indi-
cation in the travaux préparatoires of an intention to exclude from the
scope of Article 282 the majority of optional clause declarations, i.e.,
those containing such reservations. It remains the case today that such
reservations are found in more than half of the optional clause declara-
tions in eﬀect.



50

50                 maritime delimitation (judgment)

   130. Article 282 should therefore be interpreted so that an agreement
to the Court’s jurisdiction through optional clause declarations falls
within the scope of that Article and applies “in lieu” of procedures pro-
vided for in Section 2 of Part XV, even when such declarations contain a
reservation to the same eﬀect as that of Kenya. The contrary interpreta-
tion would mean that, by ratifying a treaty which gives priority to agreed
procedures resulting from optional clause declarations (pursuant to Arti-
cle 282 of UNCLOS), States would have achieved precisely the opposite
outcome, giving priority instead to the procedures contained in Section 2
of Part XV. Consequently, under Article 282, the optional clause declara-
tions of the Parties constitute an agreement, reached “otherwise”, to set-
tle in this Court disputes concerning interpretation or application of
UNCLOS, and the procedure before this Court shall thus apply “in lieu”
of procedures provided for in Section 2 of Part XV.



   131. As previously noted, Kenya’s acceptance of the Court’s jurisdic-
tion extends to “all disputes” (leaving aside reservations not relevant
here), except those for which the Parties have agreed to resort to a method
of settlement other than recourse to the Court. In the present case,
Part XV of UNCLOS does not provide for such other method of dispute
settlement (see paragraph 130). Accordingly, this dispute does not, by vir-
tue of Part XV of UNCLOS, fall outside the scope of Kenya’s optional
clause declaration.


  132. A ﬁnding that the Court has jurisdiction gives eﬀect to the intent
reﬂected in Kenya’s declaration, by ensuring that this dispute is subject to
a method of dispute settlement. By contrast, because an agreed procedure
within the scope of Article 282 takes precedence over the procedures set
out in Section 2 of Part XV, there is no certainty that this intention would
be fulﬁlled were this Court to decline jurisdiction (see also Article 286 of
UNCLOS). The Court is mindful, in this regard, of the observation of the
Permanent Court of International Justice that
     “the Court, when it has to deﬁne its jurisdiction in relation to that of
     another tribunal, cannot allow its own competency to give way unless
     confronted with a clause which it considers suﬃciently clear to pre-
     vent the possibility of a negative conﬂict of jurisdiction involving the
     danger of a denial of justice” (Factory at Chorzów, Jurisdiction, Judg-
     ment No. 8, 1927, P.C.I.J., Series A, No. 9, p. 30).
   133. Taking into account all of these considerations, the Court con-
cludes that “the force of the arguments militating in favour of jurisdiction
is preponderant” (see paragraph 116 above), and that this case does not,
by virtue of Part XV, fall outside the scope of the Parties’ consent to the
Court’s jurisdiction.

51

51                maritime delimitation (judgment)

                             C. Conclusion
  134. In light of the Court’s conclusion that neither the MOU nor
Part XV of UNCLOS falls within the scope of the reservation to Kenya’s
optional clause declaration, the Court ﬁnds that Kenya’s preliminary
objection to the jurisdiction of the Court must be rejected.


     III. The Second Preliminary Objection: The Admissibility
                     of Somalia’s Application

   135. The Court will now consider Kenya’s preliminary objection to the
admissibility of Somalia’s Application.
   136. In support of its contention that the Application is inadmissible,
Kenya makes two arguments.
   137. First, Kenya claims that the Application is inadmissible because
the Parties had agreed in the MOU to negotiate delimitation of the dis-
puted boundary, and to do so only after completion of CLCS review of
the Parties’ submissions.
   138. The Court has previously rejected Kenya’s contention that the
MOU contained an agreement to settle the Parties’ maritime boundary
dispute by negotiation and only after the completion of CLCS review of
the Parties’ submissions (see paragraphs 98 and 106 above). Thus, having
rejected the premise on which this ground of inadmissibility is based, the
Court must also reject this aspect of Kenya’s second preliminary objec-
tion.
   139. Secondly, Kenya states that the Application is inadmissible
because Somalia breached the MOU by objecting to CLCS consideration
of Kenya’s submission, only to consent again immediately before ﬁling its
Memorial. According to Kenya, the withdrawal of consent was a breach
of Somalia’s obligations under the MOU that gave rise to signiﬁcant costs
and delays. Kenya also contends that a State “seeking relief before the
Court must come with clean hands” and that Somalia has not done so.
Consequently, it argues, Somalia’s Application is inadmissible.



   140. Somalia responds to this contention by claiming that “even if [it]
were in breach of the MOU — which it is not — this would not preclude
Somalia from invoking its entirely separate rights under Article 36 (2) of
the Statute”. Somalia adds that it has withdrawn its objection to CLCS
consideration of Kenya’s submission, which “is now before the CLCS,
without any real delay”. In addition, Somalia maintains that the “‘unclean
hands’ doctrine” has never been recognized by the Court and that “the
Court’s case law conﬁrms that accusations of bad faith of the type lev-
elled against Somalia cannot bar the admissibility of an Application”.


52

52                 maritime delimitation (judgment)

   141. The Court recalls that, in a letter to the Secretary-General of the
United Nations dated 10 October 2009, forwarded to him under cover of
a letter dated 2 March 2010, Somalia requested that the MOU be treated
“as non-actionable” (see paragraph 18 above). Somalia objected to con-
sideration by the CLCS of Kenya’s submission by letter dated 4 February
2014. It withdrew this objection by letter of 7 July 2015 (see paragraphs 19
and 26 above).

   142. The Court observes that the fact that an applicant may have
breached a treaty at issue in the case does not per se aﬀect the admissibil-
ity of its application. Moreover, the Court notes that Somalia is neither
relying on the MOU as an instrument conferring jurisdiction on the Court
nor as a source of substantive law governing the merits of this case.
   Thus, Somalia’s objection to CLCS consideration of Kenya’s submis-
sion does not render the Application inadmissible.
   143. In the circumstances of this case, there is no need for the Court to
address the more general question whether there are situations in which
the conduct of an applicant would be of such a character as to render its
application inadmissible.
   144. In light of the foregoing, the Court ﬁnds that the preliminary
objection to the admissibility of Somalia’s Application must be rejected.

                                      *
                                  *       *

  145. For these reasons,
  The Court,
  (1) (a) By thirteen votes to three,
  Rejects the ﬁrst preliminary objection raised by the Republic of Kenya
in so far as it is based on the Memorandum of Understanding of
7 April 2009;
  in favour: President Abraham; Vice-President Yusuf; Judges Owada, Tomka,
     Cançado Trindade, Greenwood, Xue, Donoghue, Gaja, Sebutinde, Bhan-
     dari, Crawford, Gevorgian;
  against: Judges Bennouna, Robinson; Judge ad hoc Guillaume;
  (b) By ﬁfteen votes to one,
   Rejects the ﬁrst preliminary objection raised by the Republic of Kenya
in so far as it is based on Part XV of the United Nations Convention on
the Law of the Sea;
  in favour: President Abraham; Vice-President Yusuf; Judges Owada, Tomka,
     Bennouna, Cançado Trindade, Greenwood, Xue, Donoghue, Gaja,
     Sebutinde, Bhandari, Crawford, Gevorgian; Judge ad hoc Guillaume;

  against: Judge Robinson;

53

                     53 	                maritime delimitation (judgment)

                         (2) By fifteen votes to one,
                      Rejects the second preliminary objection raised by the Republic of
                     Kenya;
                         in favour: President Abraham; Vice-­President Yusuf; Judges Owada, Tomka,
                            Bennouna, Cançado Trindade, Greenwood, Xue, Donoghue, Gaja,
                            ­Sebutinde, Bhandari, Crawford, Gevorgian; Judge ad hoc Guillaume;

                         against: Judge Robinson;
                         (3) By thirteen votes to three,
                        Finds that it has jurisdiction to entertain the Application filed by the
                     Federal Republic of Somalia on 28 August 2014 and that the Application
                     is admissible.
                         in favour: President Abraham; Vice-­President Yusuf; Judges Owada, Tomka,
                            Cançado Trindade, Greenwood, Xue, Donoghue, Gaja, Sebutinde,
                            ­Bhandari, Crawford, Gevorgian;
                         against: Judges Bennouna, Robinson; Judge ad hoc Guillaume.
                       Done in English and in French, the English text being authoritative, at
                     the Peace Palace, The Hague, this second day of February, two thousand
                     and seventeen, in three copies, one of which will be placed in the archives
                     of the Court and the others transmitted to the Government of the Federal
                     Republic of Somalia and the Government of the Republic of Kenya,
                     respectively.

                                                                  (Signed) Ronny Abraham,
                                                                              President.
                                                                 (Signed) Philippe Couvreur,
                                                                               Registrar.


                       Vice-­President Yusuf appends a declaration to the Judgment of the
                     Court; Judge Bennouna appends a dissenting opinion to the Judgment of
                     the Court; Judges Gaja and Crawford append a joint declaration to the
                     Judgment of the Court; Judge Robinson appends a dissenting opinion to
                     the Judgment of the Court; Judge ad hoc Guillaume appends a dissent-
                     ing opinion to the Judgment of the Court.

                                                                             (Initialled) R.A.
                                                                            (Initialled) Ph.C.




                     54




5 CIJ1115.indb 104                                                                                   13/12/17 08:55

